 Case 20-02056       Doc 1   Filed 06/08/20 Entered 06/09/20 00:00:40   Desc Main
                               Document     Page 1 of 50



  Adam S. Affleck (5434)
  RICHARDS BRANDT MILLER NELSON
  111 E. Broadway, Suite 400
  Salt Lake City, UT 84111
  Telephone: (801) 531-2000
  Facsimile: (801) 532-5506
  Email: Adam-Affleck@rbmn.com

  Attorneys for Sheet Metal Works, Inc.

                  IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF UTAH
                              CENTRAL DIVISION


In re:

SHEET METAL WORKS, INC.

               Debtor.

                                                Bankruptcy Case No. 19-28320
                                                        (Chapter 11)
SHEET METAL WORKS, INC.,

               Plaintiff,
         vs.                                   Adversary Proceeding No. _______

THE U.S. SMALL BUSINESS
ADMINISTRATION and JOVITA
CARRANZA, in her capacity as
Administrator for the U.S. Small Business
Administration,

               Defendants.


                                   COMPLAINT
Case 20-02056      Doc 1    Filed 06/08/20 Entered 06/09/20 00:00:40             Desc Main
                              Document     Page 2 of 50



         Sheet Metal Works, Inc. (“SMW”) complains against Zions Bancorporation, N.A.

(“Zions”), the U.S. Small Business Administration (the “SBA”), and Jovita Carranza

(“Carranza”) as follows:

                                        PARTIES

         1.    SMW is a Utah corporation and a chapter 11 debtor-in-possession, having

filed a voluntary petition on November 8, 2019, in the above-captioned court.

         2.    Zions is a Utah corporation headquartered in Salt Lake City, Utah, and is an

authorized lender of SBA-guaranteed loans under § 7(a) of the Small Business Act.

         3.    The SBA is an agency of the United States of America.

         4.    Carranza is the administrator of the SBA and is sued in her official capacity.

                            JURISDICTION AND VENUE

         5.    This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1334.

         6.    This matter is core proceeding under 28 U.S.C. § 157(b)(2)(A).

         7.    To the extent that this matter is a non-core proceeding, SMW consents to

this Court’s entry of appropriate orders and judgments, subject to review under 28 U.S.C.

§ 158.

         8.    Venue is proper in this Court under 28 U.S.C. § 1409 and 5 U.S.C. § 703.

                      WAVIER OF SOVEREIGN IMMUNITY

         9.    Under 11 U.S.C. § 106(a), sovereign immunity is abrogated with respect to

SMW’s claims against the SBA and Carranza for declaratory relief, injunctive relief, and

compensatory damages under 11 U.S.C. §§ 105 and 525.
Case 20-02056      Doc 1       Filed 06/08/20 Entered 06/09/20 00:00:40           Desc Main
                                 Document     Page 3 of 50



       10.     Under 5 U.S.C. § 702, sovereign immunity is further abrogated with respect

to SMW’s claims against the SBA and Carranza for declaratory relief and injunctive relief

under 5 U.S.C. § 706.

                               GENERAL ALLEGATIONS

The Paycheck Protection Program

       11.     On March 27, 2020, the Coranavirus Aid, Relief, and Economic Security

Act (the “CARES Act”) was passed by Congress and signed into law.

       12.     Title I of the CARES Act amends § 7(a) of the Small Business Act to

provide for a temporary, short-term, program of SBA guarantees of loans made by

authorized § 7(a) lenders designated as the Paycheck Protection Program (the “PPP”).

       13.     Congresses’ intent and purpose in establishing the PPP under the CARES

Act was to provide a direct incentive for small businesses to retain their employees and

keep them on their payrolls.

       14.     The PPP allows § 7(a) lenders to give SBA-guaranteed loans to small

businesses to cover, among other things, payroll, rent, and utilities.

       15.     Loans under the PPP differ from other § 7(a) loans in that there are no fees

or charges to the borrower, there are no collateral requirements or personal guarantees, and

there are no minimum standards for creditworthiness including, without limitation, whether

the borrower is involved in a bankruptcy case.

       16.     The most unique characteristic of a loan under the PPP (as amended by the

the Paycheck Protection Flexibility Act, signed into law on June 5, 2020) is that, if at least

60% of the loan funds are used for payroll, the loan will be forgiven.
Case 20-02056      Doc 1     Filed 06/08/20 Entered 06/09/20 00:00:40              Desc Main
                               Document     Page 4 of 50



       17.     Under the PPP (as amended under the Paycheck Protection Flexibility Act),

the borrower must use all loan funds (which are capped at 2.5 times the borrower’s monthly

payroll requirements) within 24 weeks of funding.

       18.     If a borrower fails to comply with the use requirements under the PPP and

uses the fund in an unauthorized manner, then the borrower must repay the PPP loan

amortized over a two-year period at 1% interest; provided, however, that no payments

would be due within six months of funding.

       19.     Congressional funding for PPP loans was, and is, offered on a first-come,

first-served basis and, once funds are fully allocated, such loans will no longer be available.

The SBA’s policies concerning loans to debtors in bankruptcy

       20.     On April 2, 2020, April 14, 2020, April 24, 2020, April 28, 2020, May 19,

2020, May 21, 2020, May 26, 2020, and June 1, 2020, the SBA published interim final

rules on the CARES Act and the PPP.

       21.     Except for the April 28, 2020 interim final rule, none of the interim final

rules published by the SBA have purported to condition the availability of PPP loans based

upon an applicant’s status as a debtor in bankruptcy.

       22.     As part of the April 28, 2020 interim final rule, the SBA indicated as

follows:

       If the applicant or the owner of the applicant is the debtor in a bankruptcy
       proceeding, either at the time it submits the application or any time before
       the loan is disbursed, the applicant is ineligible to receive a PPP loan. If the
       applicant or the owner of the applicant becomes a debtor in a bankruptcy
       proceeding after submitting a PPP application but before the loan is
       disbursed, it is the applicant’s obligation to notify the lender and request
       cancellation of the application. Failure by the applicant to do so will be
       regarded as a use of PPP funds of unauthorized purposes.

See 85 Federal Register 23450-51 (April 28, 2020).
Case 20-02056         Doc 1    Filed 06/08/20 Entered 06/09/20 00:00:40              Desc Main
                                 Document     Page 5 of 50



          23.    The reason given by the SBA for this rule was as follows:

          The Administrator, in consultation with the Secretary, determined that
          providing PPP loans to debtors in bankruptcy would present an
          unacceptably high risk of an unauthorized use of funds or non-repayment
          of unforgiven loans. In addition, the Bankruptcy Code does not require any
          person to make a loan or a financial accommodation to a debtor in
          bankruptcy. The Borrower Application Form for PPP loans (SBA Form
          2483), which reflects this restriction in the form of a borrower certification,
          is a loan program requirement.

See id.

          24.    Notwithstanding the SBA’s policy that the bankruptcy restriction contained

in SBA Form 2483 (the Borrower Application Form) reflected a loan program requirement,

SBA Form 2484, which is the Lender Application Form provided by § 7(a) lenders to the

SBA to ensure compliance with the PPP loan requirements, did not (until such form was

revised on, or about, April 28, 2020) include a request for information concerning the

creditworthiness of the prospective borrower or whether the prospective borrower is

involved in a bankruptcy case. Copies of SBA Form 2483, prior Form 2484, and current

Form 2484 are attached, respectively, as Exhibits 1, 2, and 3.

SMW’s application for a PPP Loan

          25.    SMW maintained its operational accounts at Zions before filing its chapter

11 case and has maintained its debtor-in-possession accounts at Zions since filing.

          26.    During SMW’s application process for a PPP loan (described below), RC

Montrone (“Montrone”), who is SMW’s president and sole shareholder, worked directly

with Mark Gurney (“Gurney”), who was Zions’ relationship manager for SMW, and, for

all times relevant, Gurney and Zions were aware of SMW’s status as a chapter 11 debtor-

in-possession.
Case 20-02056      Doc 1    Filed 06/08/20 Entered 06/09/20 00:00:40          Desc Main
                              Document     Page 6 of 50



       27.     Soon after enactment of CARES Act, Gurney informed Montrone that

Zions was working on getting a website ready to receive PPP loan applications from its

customers and encouraged Montrone to apply on behalf of SMW.

       28.     On April 3, 2020, Montrone obtained a copy of a PPP loan application (SBA

Form 2483) from an SBA website.

       29.     Montrone filled out the application, signed it, and began gathering

supporting documentation that was required as part of the application. A copy of the

application (SBA Form 2483) that was filled in and signed by Montrone on April 3, 2020,

is attached as Exhibit 4.

       30.     Question no. 1 in the application asked whether SMW was “presently

involved in any bankruptcy?” See Exhibit 4.

       31.     In answer to this question, Montrone checked the “yes” box and highlighted

the terms “presently involved in any bankruptcy.” See Exhibit 4.

       32.     On April 7, 2020, Gurney advised Montrone that Zions’ website

(zionsbank.com/cares) was up and running and ready to receive SMW’s loan application.

       33.     On the same day, Montrone, with the assistance of his office manager,

Andrea Cabarcas (“Cabarcas”), made four attempts to upload scanned copies of the signed

application and supporting documents to the Zions’ website.

       34.     Montrone telephoned Gurney and advised him that he was having trouble

uploading the application documents.

       35.     Gurney advised Montrone that Zions was experiencing trouble with its

website but that he had checked, and SMW’s application materials had, in fact, been

received.
Case 20-02056       Doc 1     Filed 06/08/20 Entered 06/09/20 00:00:40           Desc Main
                                Document     Page 7 of 50



       36.       On April 15, 2020, Gurney contacted Montrone and informed him that

Congressional funding for PPP loans was nearly fully-allocated and that Montrone needed

to act quickly to complete SMW’s application process.

       37.       On the same day at 4:57 p.m., Joshua Wilding, a Zions’ employee, sent

Montrone an email containing a link to review and sign SMW’s application. A copy of the

email is attached as Exhibit 5.

       38.       At 5:01 p.m., Gurney sent a text to Montrone that a “DocuSign app was just

emailed to you. Please docusign and send back and let me know when it is complete.” A

copy of the text is attached as Exhibit 6.

       39.       At 5:05 p.m., Montrone began the required steps to obtain a username and

password through the Zions’ website for the DocuSign authorization.

       40.       Upon obtaining the username and password, Montrone accessed an

application for SMW in electronic form that had been completed (except for the signature

blocks). A copy of the electronic application form is attached as Exhibit 7.

       41.       Upon information and belief, the electronic form had been filled out by an

employee at Zions.

       42.       Like the original hand-written form (which had been filled out by Montrone

on April 3, 2020, and uploaded to the Zions’ website on April 7, 2020), the electronic form

included a question no. 1 as to whether SMW was “presently involved in any bankruptcy?”

See Exhibit 7.

       43.       In answer to this question, the “no” box was checked. See Exhibit 7.

       44.       Based upon his assumption that the electronic application had been prepared

by a Zions’ employee in reference to his earlier hand-written application and because of
Case 20-02056      Doc 1    Filed 06/08/20 Entered 06/09/20 00:00:40            Desc Main
                              Document     Page 8 of 50



the urgency to complete the application process, Montrone did not carefully review the

electronic application for accuracy, and he did not notice that question no. 1 had been

marked “no.”

       45.      At 5:19 p.m., again, with Cabarcas’ assistance, Montrone successfully

completed the DocuSign procedure and uploaded the electronic application to Zions’

website. See Exhibit 7.

       46.      At 5:20 p.m., Montrone received an email confirmation from Zions that his

application had been successfully completed. A copy of the confirming email is attached

as Exhibit 8.

       47.      On April 16, 2020, after, apparently, reviewing SMW’s application, Gurney

sent an email to Montrone stating, among other things, that “[y]our application appears

complete, but missed the cutoff of this round of funding.” A copy of this email is attached

as Exhibit 9.

       48.      Upon information and belief, Zions did not rely on the mistaken

representation in the application that SMW was not involved in a bankruptcy in approving

a PPP loan for SMW or in seeking loan guaranty approval from the SBA for the same.

       49.      On, or about, April 27, 2020, a new round of PPP loan funding was

authorized by Congress and the President.

       50.      On the morning of April 28, 2020, Zions received funding and, based upon

SMW’s application, deposited $367,200 of PPP loan funds into SMW’s debtor-in-

possession operating account.
Case 20-02056      Doc 1      Filed 06/08/20 Entered 06/09/20 00:00:40          Desc Main
                                Document     Page 9 of 50



       51.     Upon learning that the PPP loan had been funded, Montrone contacted

Gurney and requested that Zions remove the funds from SMW’s debtor-in-possession

operating account and deposit them in a new segregated account—which Zions did.

       52.     On May 20, 2020, SMW filed a motion for bankruptcy court approval of

the PPP loan requesting, among other things, that the bankruptcy court issue an order (a)

that the funds shall continue to be kept in a segregated account, (b) that SMW’s authority

to use such funds shall be limited to the uses authorized under the PPP (to ensure

forgiveness of the loan), (c) that the loan proceeds (until used up) shall not be subject to

claims of any creditor, and (d) that repayment liability, if any, to Zions be excepted from

SMW’s discharge under § 1141. Bankr. Dkt. Nos. 104 (motion), 108 (amended motion),

113 (supplemental exhibit).

       53.     On June 1, 2020, Zions filed an objection to SMW’s motion for approval of

the PPP loan and, without prior notice to SMW or approval from the bankruptcy court,

placed an administrative freeze on the segregated account that held SMW’s PPP loan funds.

       54.     The primary basis of Zions objection and its administrative freeze was that

the PPP loan was unauthorized according to the policies of the SBA.

       55.     At the time of the administrative freeze, SWM had already used $161,216

of the PPP loan funds and $205,984 was remaining (and is still remaining) in the account.

       56.     SMW’s use of the PPP loan funds prior to Zions’ administrative freeze of

the account was been strictly limited to payment of payroll obligations.

       57.     SMW and Zions have entered into a stipulation for modification of the stay

(pending approval by the bankruptcy court) to permit Zions’ administrative freeze of the
Case 20-02056       Doc 1     Filed 06/08/20 Entered 06/09/20 00:00:40            Desc Main
                               Document     Page 10 of 50



account until the earlier of (a) August 5, 2020, (b) the time that the dispute between the

parties is settled, or (c) until further order of the bankruptcy court.

                             FIRST CLAIM FOR RELIEF
       (Declaratory and Injunctive Relief under the Administrative Procedures Act)
                                    (5 U.S.C. § 706)

        58.     SMW realleges all preceding allegations.

        59.     Congresses’ intent and purpose in establishing the PPP under the CARES

Act was to provide a direct incentive for small businesses to keep their workers on the

payroll, and Congress did not condition the eligibility of persons to receive PPP loans on

creditworthiness including, without limitation, whether the person had been, is, or intended

to be involved in a bankruptcy case.

        60.     The policy of the SBA to deny PPP loans to persons involved in a

bankruptcy case is in excess of its statutory jurisdiction and authority and is, additionally,

arbitrary and capricious, an abuse of discretion, or otherwise not in accordance with law.

        61.     Like many small businesses, SMW’s income has been adversely affected

by voluntary and state-imposed restrictions arising from the Coronavirus pandemic.

        62.     SMW has suffered, or will suffer, irreparable harm if the implementation of

the SBA’s policy with respect to SMW’s PPP loan from Zions is not immediately enjoined

in that SMW will be unlawfully deprived of the benefits of a temporary, one-time,

governmental grant program and be less able, and, perhaps, unable to pay and retain its

employees and, at the same time, maintain its operations.

        63.     SMW does not have an adequate remedy at law to address the policies of

the SBA as implemented by Zions.
Case 20-02056       Doc 1    Filed 06/08/20 Entered 06/09/20 00:00:40            Desc Main
                              Document     Page 11 of 50



       64.     Injunctive relief against the SBA, Carranza, and Zions is not contrary to the

public interest and, in fact, is consistent with the intent and purposes of the CARES Act to

serve public interests.

       65.     With respect to preliminary injunctive relief, SMW is likely to succeed on

the merits of its claim, and the balance of equities tips in SMW’s favor.

       66.     Under 5 U.S.C. § 706(1) and (2), SMW is entitled to judgment (a) declaring

that the SBA’s policy is unlawful, (b) setting aside the SBA’s policy, and (c) enjoining and

compelling the SBA, Carranza, and Zions on a preliminary and permanent basis to allow

SMW’s full participation in the PPP loan program including, without limitation, the use of

such funds for payroll, rent, and utilities and the complete forgiveness of the loan upon

compliance with PPP use requirements.

                           SECOND CLAIM FOR RELIEF
      (Declaratory and Injunctive Relief and Damages under the Bankruptcy Code)
                             (11 U.S.C. §§ 105(a) and 525)

       67.      SMW realleges are preceding allegations.

       68.     Loans under the PPP (with the prospect of complete forgiveness upon

compliance with easily-met use requirements) are unobtainable in the private sector.

       69.     The availability of a loan under the PPP to SMW (on the same terms as it is

available to other struggling small businesses that are not involved in bankruptcies) is

necessary and essential to SMW’s effective reorganization and to the success of its

business.

       70.     Because loans under the PPP are effectively grants (if used for the purposes

provided), the SBA’s policy to deny loans under the PPP or refuse its guaranty to § 7(a)

lenders on the basis of a borrower’s involvement in a bankruptcy is an act to deny a license,
Case 20-02056       Doc 1     Filed 06/08/20 Entered 06/09/20 00:00:40              Desc Main
                               Document     Page 12 of 50



permit, charter, franchise, or other similar grant to a person on the basis that such person is

a debtor under Title 11.

       71.     SMW has suffered harm from the deprivation of the PPP loan funds caused

by Zions’ freezing of the account in accordance with SBA policies including, without

limitation, a lessened ability to meet its payroll, rent, and utilities obligations and attorney

fees and costs incurred to remedy such conduct.

       72.     In addition, SMW has suffered, or will suffer, irreparable harm if the SBA’s

policy is not immediately enjoined in that it will be less able, and, perhaps, unable to pay

and retain its employees and, at the same time, maintain its operations.

       73.     SMW does not have an adequate remedy at law to address the unlawful

policies of the SBA as implemented by Zions.

       74.     Preliminary and permanent injunctive relief against the SBA, Carranza, and

Zions is not contrary to the public interest and, in fact, is consistent with the intent and

purposes of the CARES Act to serve public interests.

       75.     With respect to preliminary injunctive relief, SMW is likely to succeed on

the merits of its claim, and the balance of equities tips in SMW’s favor.

       76.     Under 11 U.S.C. §§ 105(a) and 525, SMW is entitled to judgment (a)

declaring that the SBA’s policy is unlawful, (b) setting aside the SBA’s policy, (c)

enjoining and compelling the SBA, Carranza, and Zions on a preliminary and permanent

basis to allow SMW’s full participation in the PPP loan program including, without

limitation, the use of such funds for payroll and rent and the complete forgiveness of the

loan upon compliance with the PPP use requirements, and (d) for an award of damages
Case 20-02056      Doc 1     Filed 06/08/20 Entered 06/09/20 00:00:40           Desc Main
                              Document     Page 13 of 50



against Zions and the SBA for harms suffered as a result of the unlawful deprivation of the

PPP loan funds.

       WHEREFORE, SMW requests as follows:

       A.      On the FIRST CLAIM FOR RELIEF, judgment, under 5 U.S.C. § 706(2),

(1) declaring that the SBA’s policy is unlawful, (2) setting aside the SBA’s policy, and (3)

enjoining and compelling the SBA, Carranza, and Zions on a preliminary and permanent

basis to allow SMW’s full participation in the PPP loan program including, without

limitation, the use of such funds for payroll and rent and the complete forgiveness of the

loan upon compliance with PPP use requirements;

       B.      On the SECOND CLAIM FOR RELIEF, judgment, under 11 U.S.C. §§

105(a) and 525, (1) declaring that the SBA’s policy is unlawful, (2) setting aside the SBA’s

policy, (3) enjoining and compelling the SBA, Carranza, and Zions on a preliminary and

permanent basis to allow SMW’s full participation in the PPP loan program including,

without limitation, the use of such funds for payroll and rent and the complete forgiveness

of the loan upon compliance with PPP use requirements, and (4) for damages against Zions

and the SBA in an amount to be proved at trial for the unlawful deprivation of the PPP loan

funds; and

       C.      On ALL CLAIMS FOR RELIEF, reasonable attorney fees and costs as may

be allowed by law and such other relief as the court may deem appropriate.

       Dated: June 8, 2020

                                              RICHARDS BRANDT MILLER NELSON

                                              /s/ Adam S. Affleck
                                              Attorneys for Sheet Metal Works, Inc.
Case 20-02056   Doc 1   Filed 06/08/20 Entered 06/09/20 00:00:40   Desc Main
                         Document     Page 14 of 50




                            EXHIBIT 1
                Case 20-02056              Doc 1       Filed 06/08/20 Entered 06/09/20 00:00:40                                 Desc Main
                                                        Document      Page Program
                                                         Paycheck Protection 15 of 50                                                 OMB Control No.: 3245-0407
                                                               Borrower Application Form                                               Expiration Date: 09/30/2020


    Check One:          Sole proprietor  Partnership
                                                  (     C-Corp  S-Corp  LLC
                                                                                                                  DBA or Tradename if Applicable
                        Independent contractor  Eligible self-employed individual
                        501(c)(3) nonprofit  501(c)(19) veterans organization
                        Tribal business (sec. 31(b)(2)(C) of Small Business Act)  Other

                                         Business Legal Name


                                          Business Address                                            Business TIN (EIN, SSN)              Business Phone
                                                                                                                                  (    )        -
                                                                                                         Primary Contact                   Email Address




    Average Monthly Payroll:         $                       x 2.5 + EIDL, Net of             $                        Number of Employees:
                                                             Advance (if Applicable)
                                                             Equals Loan Request:
    Purpose of the loan
    (select more than one):           ☐Payroll ☐Lease / Mortgage Interest ☐Utilities ☐Other (explain):__________________

                                                             Applicant Ownership
   List all owners of 20% or more of the equity of the Applicant. Attach a separate sheet if necessary.

                   Owner Name                                Title              Ownership %       TIN (EIN, SSN)                      Address




           If questions (1) or (2) below are answered “Yes,” the loan will not be approved.
                                                                 Question                                                                             Yes     No
      1.     Is the Applicant or any owner of the Applicant presently suspended, debarred, proposed for debarment, declared ineligible,              
             voluntarily excluded from participation in this transaction by any Federal department or agency, or presently involved in any
             bankruptcy?
                                                                                                                                                     ☐☐
      2.     Has the Applicant, any owner of the Applicant, or any business owned or controlled by any of them, ever obtained a direct or             ☐☐
             guaranteed loan from SBA or any other Federal agency that is currently delinquent or has defaulted in the last 7 years and
             caused a loss to the government?

      3.     Is the Applicant or any owner of the Applicant an owner of any other business, or have common management with, any other                ☐☐
             business? If yes, list all such businesses and describe the relationship on a separate sheet identified as addendum A.

      4.     Has the Applicant received an SBA Economic Injury Disaster Loan between January 31, 2020 and April 3, 2020? If yes,                     ☐☐
             provide details on a separate sheet identified as addendum B.

           If questions (5) or (6) are answered “Yes,” the loan will not be approved.
                                                                Question                                                                    Yes         No
      5.      Is the Applicant (if an individual) or any individual owning 20% or more of the equity of the Applicant subject
              to an indictment, criminal information, arraignment, or other means by which formal criminal charges are                       ☐           ☐
              brought in any jurisdiction, or presently incarcerated, or on probation or parole?
              Initial here to confirm your response to question 5 →

      6.      Within the last 5 years, for any felony, has the Applicant (if an individual) or any owner of the Applicant 1)
              been convicted; 2) pleaded guilty; 3) pleaded nolo contendere; 4) been placed on pretrial diversion; or 5) been
              placed on any form of parole or probation (including probation before judgment)?
                                                                                                                                             ☐ ☐
              Initial here to confirm your response to question 6 →

      7.      Is the United States the principal place of residence for all employees of the Applicant included in the
              Applicant’s payroll calculation above?
                                                                                                                                            ☐           ☐

      8.      Is the Applicant a franchise that is listed in the SBA’s Franchise Directory?                                                 ☐           ☐
                                                                                                                                SMW-SBA0092
                                                                            1
SBA Form 2483 (04/20)
               Case 20-02056              Doc 1       Filed 06/08/20 Entered 06/09/20 00:00:40                              Desc Main
                                                       Document      Page Program
                                                        Paycheck Protection 16 of 50
                                                             Borrower Application Form

 By Signing Below, You Make the Following Representations, Authorizations, and Certifications

 CERTIFICATIONS AND AUTHORIZATIONS
 I certify that:
          I have read the statements included in this form, including the Statements Required by Law and Executive Orders, and I understand them.
          The Applicant is eligible to receive a loan under the rules in effect at the time this application is submitted that have been issued by the
              Small Business Administration (SBA) implementing the Paycheck Protection Program under Division A, Title I of the Coronavirus
              Aid, Relief, and Economic Security Act (CARES Act) (the Paycheck Protection Program Rule).
          The Applicant (1) is an independent contractor, eligible self-employed individual, or sole proprietor or (2) employs no more
              than the greater of 500 or employees or, if applicable, the size standard in number of employees established by the SBA in 13
              C.F.R. 121.201 for the Applicant’s industry.
          I will comply, whenever applicable, with the civil rights and other limitations in this form.
          All SBA loan proceeds will be used only for business-related purposes as specified in the loan application and consistent with the
              Paycheck Protection Program Rule.
          To the extent feasible, I will purchase only American-made equipment and products.
          The Applicant is not engaged in any activity that is illegal under federal, state or local law.
          Any loan received by the Applicant under Section 7(b)(2) of the Small Business Act between January 31, 2020 and April 3, 2020 was
              for a purpose other than paying payroll costs and other allowable uses loans under the Paycheck Protection Program Rule.

 For Applicants who are individuals: I authorize the SBA to request criminal record information about me from criminal justice agencies for the
 purpose of determining my eligibility for programs authorized by the Small Business Act, as amended.

 CERTIFICATIONS
 The authorized representative of the Applicant must certify in good faith to all of the below by initialing next to each one:

 _____      The Applicant was in operation on February 15, 2020 and had employees for whom it paid salaries and payroll taxes or paid independent
            contractors, as reported on Form(s) 1099-MISC.

 _____      Current economic uncertainty makes this loan request necessary to support the ongoing operations of the Applicant.

 _____      The funds will be used to retain workers and maintain payroll or make mortgage interest payments, lease payments, and utility payments,
            as specified under the Paycheck Protection Program Rule; I understand that if the funds are knowingly used for unauthorized purposes,
            the federal government may hold me legally liable, such as for charges of fraud.

 _____      The Applicant will provide to the Lender documentation verifying the number of full-time equivalent employees on the Applicant’s
            payroll as well as the dollar amounts of payroll costs, covered mortgage interest payments, covered rent payments, and covered utilities
            for the eight-week period following this loan.

 _____      I understand that loan forgiveness will be provided for the sum of documented payroll costs, covered mortgage interest payments,
            covered rent payments, and covered utilities, and not more than 25% of the forgiven amount may be for non-payroll costs.

 _____      During the period beginning on February 15, 2020 and ending on December 31, 2020, the Applicant has not and will not receive another
            loan under the Paycheck Protection Program.

 _____      I further certify that the information provided in this application and the information provided in all supporting documents and
            forms is true and accurate in all material respects. I understand that knowingly making a false statement to obtain a guaranteed loan
            from SBA is punishable under the law, including under 18 USC 1001 and 3571 by imprisonment of not more than five years and/or a
            fine of up to $250,000; under 15 USC 645 by imprisonment of not more than two years and/or a fine of not more than $5,000; and, if
            submitted to a federally insured institution, under 18 USC 1014 by imprisonment of not more than thirty years and/or a fine of not
            more than $1,000,000.

 _____      I acknowledge that the lender will confirm the eligible loan amount using required documents submitted. I understand,
            acknowledge and agree that the Lender can share any tax information that I have provided with SBA's authorized representatives,
            including authorized representatives of the SBA Office of Inspector General, for the purpose of compliance with SBA Loan
            Program Requirements and all SBA reviews.

  _________________________________________________________                                         ________________________
  Signature of Authorized Representative of Applicant                                               Date


  Print Name                                                                                       Title

                                                                                                                            SMW-SBA0093
                                                                          2
SBA Form 2483 (04/20)
              Case 20-02056              Doc 1         Filed 06/08/20 Entered 06/09/20 00:00:40                            Desc Main
                                                        Document      Page Program
                                                         Paycheck Protection 17 of 50
                                                            Borrower Application Form


 Purpose of this form:

 This form is to be completed by the authorized representative of the Applicant and submitted to your SBA Participating Lender. Submission of
 the requested information is required to make a determination regarding eligibility for financial assistance. Failure to submit the information
 would affect thatdetermination.

 Instructions for completing this form:

 With respect to “purpose of the loan,” payroll costs consist of compensation to employees (whose principal place of residence is the United
 States) in the form of salary, wages, commissions, or similar compensation; cash tips or the equivalent (based on employer records of past tips
 or, in the absence of such records, a reasonable, good-faith employer estimate of such tips); payment for vacation, parental, family, medical, or
 sick leave; allowance for separation or dismissal; payment for the provision of employee benefits consisting of group health care coverage,
 including insurance premiums, and retirement; payment of state and local taxes assessed on compensation of employees; and for an
 independent contractor or sole proprietor, wage, commissions, income, or net earnings from self-employment or similar compensation.

 For purposes of calculating “Average Monthly Payroll,” most Applicants will use the average monthly payroll for 2019, excluding costs over
 $100,000 on an annualized basis for each employee. For seasonal businesses, the Applicant may elect to instead use average monthly payroll
 for the time period between February 15, 2019 and June 30, 2019, excluding costs over $100,000 on an annualized basis for each employee.
 For new businesses, average monthly payroll may be calculated using the time period from January 1, 2020 to February 29, 2020, excluding
 costs over $100,000 on an annualized basis for each employee.

 If Applicant is refinancing an Economic Injury Disaster Loan (EIDL): Add the outstanding amount of an EIDL made between January 31, 2020
 and April 3, 2020, less the amount of any “advance” under an EIDL COVID-19 loan, to Loan Request as indicated on the form.

 All parties listed below are considered owners of the Applicant as defined in 13 CFR § 120.10, as well as “principals”:

    For a sole proprietorship, the sole proprietor;
    For a partnership, all general partners, and all limited partners owning 20% or more of the equity of the firm;
    For a corporation, all owners of 20% or more of the corporation;
    For limited liability companies, all members owning 20% or more of the company; and
    Any Trustor (if the Applicant is owned by a trust).
  Paperwork Reduction Act – You are not required to respond to this collection of information unless it displays a currently valid OMB
  Control Number. The estimated time for completing this application, including gathering data needed, is 8 minutes. Comments about this time
  or the information requested should be sent to : Small Business Administration, Director, Records Management Division, 409 3rd St., SW,
  Washington DC 20416., and/or SBA Desk Officer, Office of Management and Budget, New Executive Office Building, Washington DC
  20503.
  Privacy Act (5 U.S.C. 552a) – Under the provisions of the Privacy Act, you are not required to provide your social security number. Failure to
  provide your social security number may not affect any right, benefit or privilege to which you are entitled. (But see Debt Collection Notice
  regarding taxpayer identification number below.) Disclosures of name and other personal identifiers are required to provide SBA with
  sufficient information to make a character determination. When evaluating character, SBA considers the person’s integrity, candor, and
  disposition toward criminal actions. Additionally, SBA is specifically authorized to verify your criminal history, or lack thereof, pursuant to
  section 7(a)(1)(B), 15 USC Section 636(a)(1)(B) of the Small Business Act (the Act).

  Disclosure of Information – Requests for information about another party may be denied unless SBA has the written permission of the
  individual to release the information to the requestor or unless the information is subject to disclosure under the Freedom of Information Act.
  The Privacy Act authorizes SBA to make certain “routine uses” of information protected by that Act. One such routine use is the disclosure of
  information maintained in SBA’s system of records when this information indicates a violation or potential violation of law, whether civil,
  criminal, or administrative in nature. Specifically, SBA may refer the information to the appropriate agency, whether Federal, State, local or
  foreign, charged with responsibility for, or otherwise involved in investigation, prosecution, enforcement or prevention of such violations.
  Another routine use is disclosure to other Federal agencies conducting background checks but only to the extent the information is relevant to
  the requesting agencies' function. See, 74 F.R. 14890 (2009), and as amended from time to time for additional background and other routine
  uses. In addition, the CARES Act, requires SBA to register every loan made under the Paycheck Protection Act using the Taxpayer
  Identification Number (TIN) assigned to the borrower.
  Debt Collection Act of 1982, Deficit Reduction Act of 1984 (31 U.S.C. 3701 et seq. and other titles) – SBA must obtain your taxpayer
  identification number when you apply for a loan. If you receive a loan, and do not make payments as they come due, SBA may: (1) report the
  status of your loan(s) to credit bureaus, (2) hire a collection agency to collect your loan, (3) offset your income tax refund or other amounts
  due to you from the Federal Government, (4) suspend or debar you or your company from doing business with the Federal Government, (5)
  refer your loan to the Department of Justice, or (6) foreclose on collateral or take other action permitted in the loan instruments.
  Right to Financial Privacy Act of 1978 (12 U.S.C. 3401) – The Right to Financial Privacy Act of 1978, grants SBA access rights to
  financial records held by financial institutions that are or have been doing business with you or your business including any financial
                                                                                                                           SMW-SBA0094
                                                                         3
SBA Form 2483 (04/20)
              Case 20-02056               Doc 1        Filed 06/08/20 Entered 06/09/20 00:00:40                               Desc Main
                                                        Document      Page Program
                                                         Paycheck Protection 18 of 50
                                                             Borrower Application Form
  institutions participating in a loan or loan guaranty. SBA is only required provide a certificate of its compliance with the Act to a financial
  institution in connection with its first request for access to your financial records. SBA's access rights continue for the term of any approved
  loan guaranty agreement. SBA is also authorized to transfer to another Government authority any financial records concerning an approved
  loan or loan guarantee, as necessary to process, service or foreclose on a loan guaranty or collect on a defaulted loan guaranty.
  Freedom of Information Act (5 U.S.C. 552) – Subject to certain exceptions, SBA must supply information reflected in agency files and
  records to a person requesting it. Information about approved loans that will be automatically released includes, among other things, statistics
  on our loan programs (individual borrowers are not identified in the statistics) and other information such as the names of the borrowers (and
  their officers, directors, stockholders or partners), the collateral pledged to secure the loan, the amount of the loan, its purpose in general terms
  and the maturity. Proprietary data on a borrower would not routinely be made available to third parties. All requests under this Act are to be
  addressed to the nearest SBA office and be identified as a Freedom of Information request.
  Occupational Safety and Health Act (15 U.S.C. 651 et seq.) – The Occupational Safety and Health Administration (OSHA) can require
  businesses to modify facilities and procedures to protect employees. Businesses that do not comply may be fined, forced to cease operations,
  or prevented from starting operations. Signing this form is certification that the applicant, to the best of its knowledge, is in compliance with
  the applicable OSHA requirements, and will remain in compliance during the life of the loan.
  Civil Rights (13 C.F.R. 112, 113, 117) – All businesses receiving SBA financial assistance must agree not to discriminate in any business
  practice, including employment practices and services to the public on the basis of categories cited in 13 C.F.R., Parts 112, 113, and 117 of
  SBA Regulations. All borrowers must display the "Equal Employment Opportunity Poster" prescribed by SBA.
  Equal Credit Opportunity Act (15 U.S.C. 1691) – Creditors are prohibited from discriminating against credit applicants on the basis of race,
  color, religion, national origin, sex, marital status or age (provided the applicant has the capacity to enter into a binding contract); because all
  or part of the applicant's income derives from any public assistance program; or because the applicant has in good faith exercised any right
  under the Consumer Credit Protection Act.
  Debarment and Suspension Executive Order 12549; (2 CFR Part 180 and Part 2700) – By submitting this loan application, you certify
  that neither the Applicant or any owner of the Applicant have within the past three years been: (a) debarred, suspended, declared ineligible or
  voluntarily excluded from participation in a transaction by any Federal Agency; (b) formally proposed for debarment, with a final
  determination still pending; (c) indicted, convicted, or had a civil judgment rendered against you for any of the offenses listed in the
  regulations or (d) delinquent on any amounts owed to the U.S. Government or its instrumentalities as of the date of execution of this
  certification.




                                                                                                                              SMW-SBA0095
                                                                           4
SBA Form 2483 (04/20)
Case 20-02056   Doc 1   Filed 06/08/20 Entered 06/09/20 00:00:40   Desc Main
                         Document     Page 19 of 50




                            EXHIBIT 2
                     Case 20-02056                Doc 1    Filed 06/08/20 Entered 06/09/20 00:00:40                                    Desc Main
                                                                 Paycheck Protection
                                                             Document           PageProgram
                                                                                         20 of 50                                       OMB Control No.: 3245-xxxx
                                                          Lender’s Application for 7(a) Loan Guaranty                                      Expiration Date: XX/XX




The purpose of this form is to collect identifying information about the Lender, the Applicant, the loan guaranty request, sources and uses of funds, the
proposed structure (which includes pricing and the loan term), and compliance with SBA Loan Program Requirements.
Instructions for Lenders
All Paycheck Protection Program (PPP) loans are processed by all Lenders under delegated authority from SBA. This form is to be completed in its
entirety, signed, dated, and retained in lender’s loan file. This application must be submitted electronically in accordance with program requirements.
 A.                                                                         Lender Information
 Lender Name:                                                                                             Lender Location ID:
 Address:                                                         City:                                   ST:                        Zip:
 Lender Contact:                                                Ph:    (    )    -                    Cell or Ext: (       )     -
 Contact Email:                                                                           Title:

 B.                                                                        Applicant Information
              Check One:       Sole Proprietor  Partnership  C-Corp  S-Corp  LLC  Independent contractor
                               Eligible self-employed individual  501(c)(3) nonprofit  501(c)(19) veteran’s organization
                               Tribal business (sec. 31(b)(2)(C) of Small Business Act)  Other
  Applicant




                       Applicant Legal Name:       ____________________________                    NAICS Code (6 digit):       ____________________________
                                         DBA:      ____________________________                    Business Tax ID:            _________________________
                             Applicant Address:    ____________________________                    City, ST, Zip:              ____________________________


                    Applicant Primary Contact:                                             Primary Contact Phone:          (     )          -
 C.                                                                   Loan Structure Information
 Amount of Loan Request: $                      Guarantee %:        100% Loan Term in # of Months:         24      Payment: $
 Attach separate sheet to show how the loan amount was calculated in accordance with any Federal Register Notices published for the Paycheck
 Protection Program and the CARES Act (P.L. 116-93) and retain all supporting documentation in Lender’s file.
 Interest Rate:            0.50%

 D.                          Complete Project Information ($ in thousands & must be supported in lender credit memo)
 Use of Proceeds (Sources and Uses)                                                                              SBA 7(a) Loan
 Payroll costs                                                                                           $
 Costs related to the continuation of group health care benefits during periods of paid sick, medical or
                                                                                                         $
 family leave, and insurance premiums
 Employee salaries, commissions, or similar compensation (capped at an annualized rate of $100K per
                                                                                                         $
 employee)
 Mortgage interest payments                                                                              $
 Rent                                                                                                                  $
 Utilities                                                                                                             $
 Interest on debt incurred before February 15, 2020                                                                    $
 Refinance eligible EIDL                                                                                               $
 Total                                                                                                                 $

  E. General Eligibility (If no, the loan cannot be approved.)
              •   Applicant (1) was in operation on February 15, 2020 and either had employees for whom the Applicant paid salaries
                  and payroll taxes or paid independent contractors, as reported on Form(s) 1099-MISC, (2) is located in the United
                                                                                                                                                  Yes         No
                  States and its territories or possessions, (3) is small (as defined by 13 CFR Part 121) or meets the employee-based
                  size standard established in the CARES Act (whichever is greater), and (4) is impacted by COVID-19 Emergency.
              •   If Applicant is an independent contractor, eligible self-employed individual, or sole proprietor, Lender has                    Yes         No
                  documentation in its file to support the Applicant is eligible for a PPP loan.

 F. Types of Ineligible Businesses
              •   Lender has reviewed the Applicant and has determined it is not an ineligible business under 13 CFR 120.110 and
                  SOP 50 10, other than a 501(c)(3) nonprofit organization or a religious business or organization that provides                           True
                  secular services that are available to the general public.



SBA Form 2484 (Revised 03/20)                                                P a g e |1                                                SMW-SBA0096
               Case 20-02056               Doc 1
                                           Filed 06/08/20 Entered 06/09/20 00:00:40                                             Desc Main
 G.                                          Document
           Franchise/License/Jobber/Membership                Page 21 of 50
                                               or Similar Agreement
      • Does the applicant business operate under a Franchise/License/Jobber/Membership or similar Agreement?                        Yes             No
 Tradename under the Agreement:                                                               Franchise Identifier Code:
 Please answer the following statements (if the answer to any statement below is “no,” the loan is not eligible).
       Applicant’s brand is eligible for SBA financial assistance and either (a) it meets the FTC definition of franchise           Yes             No
           and is included on the SBA Franchise Directory, or (b) does not meet the FTC definition of a franchise.
          If Applicant operates under multiple agreements, Lender has determined that all of Applicant’s brands are                 Yes             No
           eligible, and those brands that meet the FTC definition of a franchise are on the SBA Franchise Directory.

 H. Character Determination (For those individuals who are required to execute SBA Form 2483)
      Has the Lender verified that no individual completing SBA Form 2483 is subject to an indictment, criminal information,
      arraignment, or other means by which formal criminal charges are brought, or currently incarcerated, on parole or                    Yes        No
      probation?                                              (If no, the loan cannot be approved.)
      For any individual answering affirmatively to question 6 on SBA Form 2483 regarding prior conviction(s), Lender has
      confirmed that all disclosed crimes were misdemeanors (not involving a crime against a minor), fully dispositioned by the
      court more than 6 months ago, or any conviction(s) for a felony or misdemeanor for a crime against a minor was more
                                                                                                                                           Yes        No
      than 7 years ago. (If no, the loan cannot be approved.)

 I.   Prior Loss to Government/Delinquent Federal Debt (If “Yes” loan cannot be approved.)
      •    Applicant business previously defaulted on a Federal loan or federally assisted financing that resulted in the
           Federal government, or any of its departments or agencies, sustaining a loss, including any compromise                      Yes          No
           agreement with any such agency/department.
      •    Another business owned or controlled by the Applicant or any owner of 20% or more of the Applicant defaulted
           on a Federal loan (or guaranteed a loan which was defaulted) within the last 7 years and caused the Federal                 Yes          No
           government, or any of its agencies, or departments to sustain a loss in any of its programs, including any
           compromise agreement with any such agency/department.
      •    The Applicant or any owner of 20% or more of the Applicant is currently delinquent on any Federal debt.                     Yes          No
 J.        Citizenship If no, the loan cannot be approved.
      •    The business is at least 51% owned by individuals who are  U.S. citizens and/or who have  Lawful
           Permanent Resident (LPR) status, whose status the lender has verified with the USCIS through the SBA, AND                    Yes         No
           will control the management and daily operations of the business

  L. Size Analysis
  If the Applicant has Affiliates, please provide a list, including Affiliate name and tax ID #, and discuss possible basis of affiliation. If an affiliation
  exists complete a Size Analysis for each affiliate. If Applicant is a business concern with not more 500 employees that, as of the date on which the
  covered loan is disbursed, is assigned a NAICS code beginning with 72; a business concern operating as a franchise that is on the SBA Franchise
  Directory and assigned a franchise identifier code by SBA; or a business concern that received financial assistance from a Small Business
  Investment Company, any Affiliates do not need to be included in the size analysis.
                                                                                                                                Use this size standard 
  Primary Industry
  NAICS Code
  Average annual receipts over the last three completed fiscal years per Federal Tax Return (exclude affiliates)                         $
  SBA Size Standard based on NAICS (The standards are found in 13 CFR 121.201)
  Number of Employees
  If the answer to either below is no, the loan cannot be approved.                                                             Use this size standard 
                                                           OR
  The Applicant business concern, nonprofit organization, veterans organization, or Tribal business concern employs not more
  than the greater of: (1) 500 employees; or (2) if applicable, the employee-based size standard for the Applicant’s NAICS
                                                                                                                                                Yes
  code.                                                                                                                                No
                                                            OR
  Business concerns with a NAICS code beginning with 72 and more than 1 physical location: The Applicant business
  employs not more than 500 employees per physical location.
                                                                                                                                       Yes  No
                                                            OR                                                      Use the Alternative Size Standard 
  Tangible Net Worth is (not in excess of $15 million) and                                                                            $
  Average net income after Federal Income Taxes (excluding any carry over losses) for preceding 2 completed fiscal years is
  not in excess of $5.0 million. (The alternative size standard is found at Section 3(a) of the Small Business Act.)                  $
  The combined size calculation of applicants and its affiliates meets the size standard for the applicant’s primary industry or
  the size standard for the primary industry of the applicant and its affiliates, whichever is higher (13 CFR 121.104)                 True
                                                             OR
  The combined size calculation of applicant and its affiliates meets the alternative size standard.                                      True
  If the size standard is exceeded by no more than 25%, Applicant agrees to use the loan proceeds within a labor surplus area.            True

SBA Form 2484 (Revised 03/20)                                              Page | 2                                             SMW-SBA0097
                 Case 20-02056              Doc 1        Filed 06/08/20 Entered 06/09/20 00:00:40                                Desc Main
        M. Fees                                           Document     Page 22 of 50
        Has the Lender paid or committed to pay a fee to a third party to assist in the preparation of the loan application or
        application materials, or to perform other services in connection with this loan? (If yes, Lender cannot pass the fee              Yes        No
        through to the Applicant or pay the fee with the proceeds of this loan.)
                     SBA Certification to Financial Institution under Right to Financial Privacy Act (12 U.S.C. 3401)
 By signing SBA Form 2483, Borrower Information Form in connection with this application for an SBA-guaranteed loan, the Applicant certifies that it
 has read the Statements Required by Law and Executive Orders, which is attached to Form 2483. As such, SBA certifies that it has complied with the
 applicable provisions of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3401) and, pursuant to that Act, no further certification is required for
 subsequent access by SBA to financial records of the Applicant/Borrower during the term of the loan guaranty.
                                 Statement Regarding Lobbying (applicable only to loans exceeding $150,000)
 If any funds have been paid or will be paid to any person for influencing or attempting to influence an officer or employee of any agency, a Member of
 Congress, an officer or employee of Congress, or an employee of a Member of Congress in connection with this commitment providing for the United
 States to guarantee a loan, the Lender will complete and submit Standard Form LLL, “Disclosure of Lobbying Activities,” in accordance with 13 CFR
 Part 146. Lender acknowledges submission of this disclosure is a prerequisite for making or entering into this transaction imposed by Section 1352, Title
 31, U.S. Code, and that any person who fails to file or amend a declaration required to be filed or amended will be subject to a civil penalty in the
 amounts set forth in 13 CFR §146.400.
                                                                    Lender Certification
 On behalf of my Lending Institution,
 •     I certify that my institution has complied and is familiar with SBA Loan Program Requirements, that we have accurately and correctly completed
       the Lender’s Application for Guaranty for the 7(a) Paycheck Protection Program on behalf of the Lender, that the above information is true and
       correct, to the best of our knowledge, and that we have exercised due diligence to obtain the true and correct information.
 •     I am aware that SBA has delegated authority to my institution to perform the processing of this loan. If my institution has a Supplemental Guaranty
       Agreement Preferred Lenders Program (PLP) (SBA Form 1347) with SBA, that Agreement shall govern my institution’s processing of this loan. If
       my institution does not have an SBA Form 1347 with SBA, I agree that my institution assumes all obligations, responsibilities, and requirements
       associated with delegated processing of 7(a) loans as set forth in SBA Form 1347.
 •     I agree that my institution assumes responsibility for the completeness of the application documents of the Applicant and the Lender and will retain
       copies of the documents in its loan file.
 •     I approve this application to SBA subject to the terms and conditions stated in this and the attached documents.
 •     I certify that the Applicant is eligible and Lender’s credit file contains the documentation that supports the Lender’s determination of eligibility per
       SOP 50 10 and the Paycheck Protection Program Guide and any Federal Register Notices published for the Paycheck Protection Program.
 •     I certify that the loan proceeds will be used for an eligible purpose.
 •     I am aware and acknowledge that Lender is responsible for all loan decisions concerning eligibility (including size). SBA will not review eligibility
       prior to issuing an SBA loan number. If an SBA loan number is assigned and SBA later learns that the loan is not eligible, SBA may deny liability
       on its guarantee.
 •     I am aware and acknowledge that Lender also is responsible for confirming all loan closing decisions are correct and that Lender has complied with
       all SBA Loan Program Requirements.
 I certify that:
•    None of the Lender’s Associates*, including but not limited to its employees, officers, directors, or substantial stockholders (more than 10%) has a
     financial interest in the Applicant.
•    No Lender or Associate of Lender has a real or apparent conflict of interest with Applicant, any of Applicant’s Associates, or any of the close
     relatives of applicant’s Associates.
•    No Lender or Associate or close relative of an Associate of the lender has a significant direct or indirect financial or other interest in the Applicant, or
     has had such an interest within 6 months prior to the date of the application.
•    No Associate of a Lender is incarcerated, on parole, or on probation or is a convicted felon or has an adverse final civil judgment (in a case involving
     fraud, breach of trust, or other conduct) that would cause the public to question the Lender’s business integrity.
•    No Lender or any Associate of Lender has accepted funding from a source that restricts, prioritizes, or conditions the types of small businesses that
     Lender may assist under an SBA program or that imposes any conditions or requirements upon recipients of SBA assistance inconsistent with SBA’s
     loan programs or regulations.
•    Neither the applicant, an Associate of applicant, close relative nor household member** of an Associate of applicant is required to invest in Lender.
  * Associate of a Lender is an officer, director, key employee, or holder of 20% or more of the value of the Lender’s stock or debt instruments.
  ** A “household member” includes: a) the spouse of the individual; b) the minor children of said individual; and c) the blood relatives of the individual,
     and the blood relatives of the individual’s spouse who reside in the same place of abode as the employee. [13 CFR § 105.201(d)]




              Authorized Lender Official:                                                                        Date:
                                                                     Signature

                      Type or Print Name:                                                                        Title:




      NOTE: According to the Paperwork Reduction Act, you are not required to respond to this collection of information unless it displays a currently
      valid OMB Control Number. The estimated burden for completing this form, including time for reviewing instructions, gathering data needed, and
 SBA Form 2484 (Revised 03/20)                                               Page | 3                                            SMW-SBA0098
             Case 20-02056            Doc 1      Filed 06/08/20         Entered 06/09/20 00:00:40               Desc Main
    completing and reviewing the form is 25 minutes per response. Comments
                                                     Document              or questions
                                                                        Page     23 ofon50the burden estimates should be sent to U.S. Small
    Business Administration, Director, Records Management Division, 409 3rd St., SW, Washington DC 20416, and/or SBA Desk Officer, Office of
    Management and Budget, New Executive Office Building, Rm. 10202, Washington DC 20503. PLEASE DO NOT SEND FORMS TO THESE
    ADDRESSES.




SBA Form 2484 (Revised 03/20)                                     Page | 4                                      SMW-SBA0099
Case 20-02056   Doc 1   Filed 06/08/20 Entered 06/09/20 00:00:40   Desc Main
                         Document     Page 24 of 50




                            EXHIBIT 3
                     Case 20-02056                Doc 1      Filed 06/08/20 Entered 06/09/20 00:00:40                                   Desc Main
                                                                                                                                         OMB Control No.: 3245-0407
                                                               Paycheck Protection
                                                              Document      Page Program
                                                                                   25 of 50                                                  Expiration Date: 09/30/2020
                                     Lender Application Form - Paycheck Protection Program Loan Guaranty


The purpose of this form is to collect identifying information about the Lender, the Applicant, the loan guaranty request, sources and uses of funds, the
proposed structure (which includes pricing and the loan term), and compliance with SBA Loan Program Requirements. This form reflects the data fields
that will be collected electronically from lenders; no paper version of this form is required or permitted to be submitted. As used in this application,
“Paycheck Protection Program Rule” refers to the rules in effect at the time you submit this application that have been issued by the Small Business
Administration (SBA) implementing the Paycheck Protection Program under Division A, Title I of the Coronavirus Aid, Relief, and Economic Security
Act (CARES Act).
Instructions for Lenders
All Paycheck Protection Program (PPP) loans are processed by all Lenders under delegated authority from SBA. This application must be submitted and
signed electronically in accordance with program requirements, and the information requested is to be retained in the Lender’s loan file.
 A. Lender Information
 Lender Name:                                                                                               Lender Location ID:
 Address:                                                           City:                                   St:                       Zip:
 Lender Contact:                                                 Ph:    (     )     -                  Cell or Ext: (      )      -
 Contact Email:                                                                            Title:

 B. Applicant Information
              Check One:         Sole Proprietor  Partnership  C-Corp  S-Corp  LLC  Independent contractor
                                 Eligible self-employed individual  501(c)(3) nonprofit  501(c)(19) veterans organization
                                 Tribal business (sec. 31(b)(2)(C) of Small Business Act)  Other
  Applicant




                        Applicant Legal Name:       ____________________________
                                           DBA:     ____________________________                    Business Tax ID:           ___________________
                            Applicant Address:     ____________________________                     City, State, Zip:
                                                                                                                        ____________________________
                    Applicant Primary Contact:                                                  Phone:                      (    )     -

 C. Loan Structure Information
 Amount of Loan Request: $                     Guarantee %:       100%      Loan Term in # of Months:       24     Payment: Deferred 6 mos.
 Applicant must provide documentation to Lender supporting how the loan amount was calculated in accordance with the Paycheck Protection
 Program Rule and the CARES Act, and Lender must retain all such supporting documentation in Lender’s file.
 Interest Rate:            1%

 D. Loan Amount Information
 Average Monthly Payroll multiplied by 2.5                                                                                 $
 Refinance of Eligible Economic Injury Disaster Loan, net of Advance (if Applicable; see Paycheck                          $
 Protection Program Rule)
 Total                                                                                                                     $

  E. General Eligibility (If the answer is no to either, the loan cannot be approved)
                 The Applicant has certified to the Lender that (1) it was in operation on February 15, 2020 and had employees for
                  whom the Applicant paid salaries and payroll taxes or paid independent contractors, as reported on Form(s) 1099-
                  MISC, (2) current economic uncertainty makes this loan request necessary to support the ongoing operations of the
                                                                                                                                                   Yes           No
                  Applicant, (3) the funds will be used to retain workers and maintain payroll or make mortgage interest payments,
                  lease payments, and utility payments, and (4) the Applicant has not received another Paycheck Protection Program
                  loan.
                 The Applicant has certified to the Lender that it (1) is an independent contractor, eligible self-employed individual,
                  or sole proprietor or (2) employs no more than the greater of 500 or employees or, if applicable, meets the size                 Yes           No
                  standard in number of employees established by the SBA in 13 C.F.R. 121.201 for the Applicant’s industry.

 F. Applicant Certification of Eligibility (If not true, the loan cannot be approved)
                 The Applicant has certified to the Lender that the Applicant is eligible under the Paycheck Protection Program Rule.                        True
 G. Franchise/License/Jobber/Membership or Similar Agreement (If applicable and no, the loan cannot be approved)
                 The Applicant has represented to the Lender that it is a franchise that is listed in the SBA’s Franchise Directory.              Yes           No




SBA Form 2484 (Revised 04/20)                                                      1                                                    SMW-SBA0100
                 Case 20-02056               Doc 1       Filed 06/08/20          Entered 06/09/20 00:00:40                      Desc Main
    H. Character Determination (If no, the loan cannot Document
                                                       be approved)             Page 26 of 50
             The Applicant has represented to the Lender that neither the Applicant (if an individual) nor any individual owning
              20% or more of the equity of the Applicant is subject to an indictment, criminal information, arraignment, or other
                                                                                                                                        Yes        No
              means by which formal criminal charges are brought in any jurisdiction, or is presently incarcerated, or on probation
              or parole.
             The Applicant has represented to the Lender that neither the Applicant (if an individual) nor any individual owning
              20% or more of the equity of the Applicant has within the last 5 years, for any felony: 1) been convicted; 2) pleaded
                                                                                                                                        Yes        No
              guilty; 3) pleaded nolo contendere; 4) been placed on pretrial diversion; or 5) been placed on any form of parole or
              probation (including probation before judgment).
    I. Prior Loss to Government/Delinquent Federal Debt (If no, the loan cannot be approved)
             The Applicant has certified to the Lender that neither the Applicant nor any owner (as defined in the Applicant’s
              SBA Form 2483) is presently suspended, debarred, proposed for debarment, declared ineligible, voluntarily
                                                                                                                                       Yes        No
              excluded from participation in this transaction by any Federal department or agency, or presently involved in any
              bankruptcy.
             The Applicant has certified to the Lender that neither the Applicant nor any of its owners, nor any business
              owned or controlled by any of them, ever obtained a direct or guaranteed loan from SBA or any other Federal              Yes        No
              agency that is currently delinquent or has defaulted in the last 7 years and caused a loss to the government.

    J. U.S. Employees (If no, the loan cannot be approved)
             The Applicant has certified that the principal place of residence for all employees included in the Applicant’s
                                                                                                                                       Yes        No
              payroll calculation is the United States.
    K. Fees (If yes, Lender may not pass any agent fee through to the Applicant or offset or pay the fee with the proceeds of this loan)
         Is the Lender using a third party to assist in the preparation of the loan application or application materials, or to         Yes       No
             perform other services in connection with this loan?


                      SBA Certification to Financial Institution under Right to Financial Privacy Act (12 U.S.C. 3401)
By signing SBA Form 2483, Borrower Information Form in connection with this application for an SBA-guaranteed loan, the Applicant certifies that it
has read the Statements Required by Law and Executive Orders, which is attached to Form 2483. As such, SBA certifies that it has complied with the
applicable provisions of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3401) and, pursuant to that Act, no further certification is required for
subsequent access by SBA to financial records of the Applicant/Borrower during the term of the loan guaranty.


                                                                   Lender Certification
On behalf of the Lender, I certify that:
     The Lender has complied with the applicable lender obligations set forth in paragraphs 3.b(i)-(iii) of the Paycheck Protection Program Rule.
     The Lender has obtained and reviewed the required application (including documents demonstrating qualifying payroll amounts) of the Applicant
      and will retain copies of such documents in the Applicant’s loan file.
I certify that:
      Neither the undersigned Authorized Lender Official, nor such individual’s spouse or children, has a financial interest in the Applicant.


               Authorized Lender Official:                                                                     Date:
                                                                    Signature

                      Type or Print Name:                                                                      Title:


       NOTE: According to the Paperwork Reduction Act, you are not required to respond to this collection of information unless it displays a currently
       valid OMB Control Number. The estimated burden for completing this form, including time for reviewing instructions, gathering data needed, and
       completing and reviewing the form is 25 minutes per response. Comments or questions on the burden estimates should be sent to U.S. Small
       Business Administration, Director, Records Management Division, 409 3rd St., SW, Washington DC 20416, and/or SBA Desk Officer, Office of
       Management and Budget, New Executive Office Building, Rm. 10202, Washington DC 20503. PLEASE DO NOT SEND FORMS TO THESE
       ADDRESSES.




SBA Form 2484 (Revised 04/20)                                                   2                                               SMW-SBA0101
Case 20-02056   Doc 1   Filed 06/08/20 Entered 06/09/20 00:00:40   Desc Main
                         Document     Page 27 of 50




                            EXHIBIT 4
          Case 20-02056                        Doc 1            Filed 06/08/20 Entered 06/09/20 00:00:40                                                  Desc Main
                                                                 Document     Page 28 of 50

                                                                         Paycheck Protection Program                                                           0MB Control No.: 3245-1/407
                                                                               Application Form                                                                Expirntion Date: 09/30/2020

      NonwProOt D Vet Org O Tribal O Ind. Cont. )if Self Employed 0
                                                                                                                                          OBI\ or Tndename If appllcablr


                                                                                                                            Bastness TlN (ElN SSN)                     Blls1ness Phone

                                                                                                                                                              <Bo1) 5�-1114
                                                                                                                                                                        Email Address



       Average Monthly Payroll:                                              X 2.5 equals Loan Amount:              S                               Number of Jobs:

       Purpose oflhe loan
       (select more than one):

                                                                            Applicant Ownership
      List all owners of Applicant wid1 greater than 20% owner.ship stakes. Auach a separate sheet if nccessury.

                                                                                                 )wntr,hip %            TIN (Y.IN,SSN)                            Address



               I/ 111wsrio11.� (IJ or(:?) below are nnsw<?red ··Yes.·· 1/Jr (og11 wi/11101 /w 11pprMet!.
                                                                                  Question                                                                                     ! Yes) No
          l.      ls the Business or any owner presently suspended, debarred, proposed for debannent, declared ineligible. voluntarily excluded
                  from participation in this transaction by any federal department or agency. ur prc·:c:ntly rnvolvcd man bankruptcy·>                                            �        O
          2.      Has the Business, any of 11s owners. or ony business owned or controlled by :1ny of them, ever obtnined a dircc1 or guornmced
                  lonn rrom SB/\ or any other Fcdeml agency 1ha1 is currently delinquent or has dcfoultcd in the lost 7 years nnd caused a loss 10                                 D �
                  the government?

          3.      Is the Business or uny owner an ownel" of any 0U1er business or have common numagement with any other business? If yes,
                  ,1tU1ch a listing of all Affiliates and describe the relationship as addendum A.                                                                                 gJ D
          4.      llus the Business rccdvc<l an SBA Economic Injury Disuster Loun between Jflnuory 31. 2020 and April 3. 2020? If yes,
                  provide details on a separute sheet identified us addendum B.                                                                                                    D       IQ!
                                                                                                                                                                                           IOI

               •lmJ/h:a111,1 IWj(/ Ill'<! imlil'l'tl11a/s uu<{ "" 20't,, or greater {IIV/lers q[lhe bttsi,wss 1111(,f{ (II/SI\II!/' the /i1/(owi11g (/1/l!Slions. I!
               f/11\!S(irm., {5J or (6) am u11Nwcred "l'r.Y" or mwstim, (7) fa ,111.1w1:red "Ne··. the lo@ will 11qt be• q,,pro)'C'tl,
                                                                                Question                                                                               ] Yes
         5.        Are you presently subject to an indictment. criminal infonnotion, nrraigument, or other means by
                   which fonnal criminal charges are brought in any jurisdiction. or presently inca!'cerated, on probation                                                D          IXl
                   or parole'!
                                                                                 Initial here to confirm your response to question 5 .....
          6.        Within the Inst 7 years. for any felony or misdemeanor for a crime against a minor, have you: l) been
                    convicted; 2) pleaded guilty; 3) pleaded nolo contendere; 4) been placed on pretrial diversion; or 5) been                                             D
                    placed on any form of parole or probation (including probation before judgment)?
                                                                                    Initial here to confirm your response to qucstion6-.
          7.        � I am a U.S. Citizen QR.              0    I have Lawfiil Permanent Resident status                    O No
                                                                                                 Initial here to confinn your response to question 7-+




                                                                                                                                                          SMW-SBA0001
...r SBA Form 2483 (03/20)
Case 20-02056   Doc 1   Filed 06/08/20 Entered 06/09/20 00:00:40   Desc Main
                         Document     Page 29 of 50




                                                                   SMW-SBA0002
Case 20-02056   Doc 1   Filed 06/08/20 Entered 06/09/20 00:00:40   Desc Main
                         Document     Page 30 of 50




                                                                   SMW-SBA0003
Case 20-02056   Doc 1   Filed 06/08/20 Entered 06/09/20 00:00:40   Desc Main
                         Document     Page 31 of 50




                            EXHIBIT 5
 Case 20-02056        Doc 1      Filed 06/08/20 Entered 06/09/20 00:00:40                 Desc Main
                                  Document     Page 32 of 50




From: DocuSign NA3 System <dse_NA3@docusign.net>
Sent: Wednesday, April 15, 2020 4:58 PM
To: RC Montrone <rcmontrone@sheetmetalworks.biz>
Subject: Paycheck Protection Program Application Review and Signature




                 Joshua Wilding sent you a document to review and sign.




                                       REVIEW DOCUMENT




   Dear Ralph C Montrone, Thank you for submitting your Paycheck Protection
   Program application with Zions Bancorporation, providing service to Amegy Bank,
   California Bank & Trust, The Commerce Bank, National Bank of Arizona, Nevada
   State Bank, Vectra Bank, and Zions Bank. Please click the “Review Documents”
   button above to review and sign your application. We will begin reviewing your
   application and reach out to you with any additional questions. Sincerely,Joshua
   Wilding


   Powered by




   Do Not Share This Email
   This email contains a secure link to DocuSign. Please do not share this email, link, or access
   code with others.



                                                                                          SMW-SBA0088
Case 20-02056            Doc 1        Filed 06/08/20 Entered 06/09/20 00:00:40                                Desc Main
                                       Document     Page 33 of 50

 Alternate Signing Method
 Visit DocuSign.com, click 'Access Documents', and enter the security code:
 6A446CBDD5F2401390D9FD3353A7707C3

 About DocuSign
 Sign documents electronically in just minutes. It's safe, secure, and legally binding. Whether
 you're in an office, at home, on-the-go -- or even across the globe -- DocuSign provides a
 professional trusted solution for Digital Transaction Management™.

 Questions about the Document?
 If you need to modify the document or have questions about the details in the document, please
 reach out to the sender by emailing them directly.

 If you are having trouble signing the document, please visit the Help with Signing page on our
 Support Center.

    Download the DocuSign App

 This message was sent to you by Joshua Wilding who is using the DocuSign Electronic Signature Service. If you would rather
 not receive email from this sender you may contact the sender with your request.




                                                                                                              SMW-SBA0089
Case 20-02056   Doc 1   Filed 06/08/20 Entered 06/09/20 00:00:40   Desc Main
                         Document     Page 34 of 50




                            EXHIBIT 6
Case 20-02056   Doc 1   Filed 06/08/20 Entered 06/09/20 00:00:40   Desc Main
                         Document     Page 35 of 50




                                                                   SMW-SBA0060
Case 20-02056   Doc 1   Filed 06/08/20 Entered 06/09/20 00:00:40   Desc Main
                         Document     Page 36 of 50




                            EXHIBIT 7
DocuSign Envelope ID: D6C84E96-A91D-4455-A265-C6A3BE9D7F70                        THIS IS A COPY
                Case 20-02056             Doc 1   Filed 06/08/20 Entered 06/09/20     00:00:40
                                                                          The Authoritative           Desc
                                                                                            Copy of this      Main
                                                                                                         record is held at NA3.docusign.net
                                                   Document     Page 37 of 50
                                                                               SBA Paycheck Protection Program (PPP)
                                                                                        Business Banking Application

  Zions Bancorporation, N.A. (“Bank”) requires financial information and documentation in addition to this application to review
  and underwrite a loan request. Supporting information and documentation on the Business/Borrower and/or owners includes
  (but is not limited to) eligible loan amount tax documents and/or applicable SBA forms.




                                                          W
  Business Applicant Information
  Legal Business Name:       Sheet Metal Works, Inc.                                 Business TIN #:                 XXXXXXX19
  Doing Business as Name:                                                            Annual Revenues:                5000000




                                                        Y
  Business Type:             S-Corp                                    Number of Business Employees:                 28
  Date Business Established: 2001-05-31        State of Business Organization: Utah
  Business Address:                                                               Industry NAICS Code:               332322




                             P
                             2487 South 3270 West
               City:         West Valley City      State: Utah              Zip Code: 84119




  Role in the Business:
                           O
  Authorized Signer Information




           C
  Complete the following information for one individual with significant responsibility for managing the legal entity
  Authorized Signer Name: Ralph C Montrone
                          Officer
  Contact Phone Number: 801-598-7774
                                                                             SSN:
                                                                             Date of Birth:
                                                                             Contact Email:
                                                                                                XXXXXXX96

                                                                                                rcmontrone@sheetmetalworks.biz


                                                                                                      No
  Is the Applicant or are any owners a director, executive officer or principal shareholder of a financial institution?   Yes X No
  Is the Applicant a franshise that is listed in the SBA's Franchise Directory?                              N/A          Yes      No

    Franchise Name (if applicable):
  Has an agent provided assistance in preparing this Paycheck Protection Program loan application (including              Yes X No
  referral to the lender)?                                                        No

  Name of Agent (if applicable)
  Is this a refinance of an Economic Injury Disaster Loan (EIDL) made between 1-31-2020 and 4-3-2020?
                                                                                               No                         Yes X No

    If yes, Provide amount Net of Advance




 Zions Bancorporation, N.A. Member FDIC                             1                                      SMW-SBA0069 Version 1.23
DocuSign Envelope ID: D6C84E96-A91D-4455-A265-C6A3BE9D7F70                                        THIS IS A COPY
                   Case 20-02056                 Doc 1        Filed 06/08/20 Entered 06/09/20     00:00:40
                                                                                      The Authoritative           Desc
                                                                                                        Copy of this      Main
                                                                                                                     record is held at NA3.docusign.net
                                                               Document     Page 38 of 50
   Ownership Information - (Section not applicable to nonprofit organizations otherwise list all owners of 20% or more of the equity of the applicants)

   Individual Owners Information                (Information as required by SBA)
             Name                                   Title                    SSN       U.S. Citizen*                 Address                       % Owned
 Ralph             Montrone              Officer                              96       Yes             2487 South 3270
                                                                                                                   WestWest
                                                                                                                        Valley
                                                                                                                          Utah City
                                                                                                                                 84119          100%
                                                                                                                                                          %
                                                                                                                                                          %
                                                                                                                                                          %




                                                                        W
                                                                                                                                                          %
                                                                                                                                                          %
 * U.S. Citizen or has lawful permanent resident status

   Business Entity Owner Information (if applicable)
   Legal Business Name:
   Business Type:
   Business Address:
   Date Business Established:
                                  P                                   Y                                              Business TIN/SSN:
                                                                                                                     % Owned:
                                                                                                        State of Business Organization:
                                                                                                                                                          %



  Authorized Signer Name:
  Role in the Business:




             C
   Legal Business Name:
   Business Type:
   Business Address:
   Date Business Established:
                                O                                                                        SSN:
                                                                                              Date of Birth:

                                                                                                                     Business TIN/SSN:
                                                                                                                     % Owned:
                                                                                                        State of Business Organization:
                                                                                                                                                          %



  Authorized Signer Name:                                                                                SSN:
  Role in the Business:                                                                       Date of Birth:

   Legal Business Name:                                                                                              Business TIN/SSN:
   Business Type:                                                                                                    % Owned:                             %
   Business Address:                                                                                    State of Business Organization:
   Date Business Established:
  Authorized Signer Name:                                                                                SSN:
  Role in the Business:                                                                       Date of Birth:

   Legal Business Name:                                                                                              Business TIN/SSN:
   Business Type:                                                                                                    % Owned:                             %
   Business Address:                     New CARES TRUE
                                                                                                        State of Business Organization:
   Date Business Established:
  Authorized Signer Name:                                                                                SSN:
  Role in the Business:                                                                       Date of Birth:

   Legal Business Name:                                                                                              Business TIN/SSN:
   Business Type:                                                                                                    % Owned:                             %
   Business Address:                                                                                    State of Business Organization:
   Date Business Established:
  Authorized Signer Name:                                                                                SSN:
  Role in the Business:                                                                       Date of Birth:



 Zions Bancorporation, N.A. Member FDIC                                            2                                             SMW-SBA0070 Version 1.23
DocuSign Envelope ID: D6C84E96-A91D-4455-A265-C6A3BE9D7F70              THIS IS A COPY
                Case 20-02056           Doc 1
                                 Filed 06/08/20 Entered 06/09/20     00:00:40
                                                         The Authoritative           Desc
                                                                           Copy of this      Main
                                                                                        record is held at NA3.docusign.net
                                  Document     Page 39 of 50
           Average Monthly Payroll: 146902.00


       Payroll costs consist of:


         • Compensation to employees in the form of salary, wages, commissions, or similar compensation




                                                        W
         • Cash tips or the equivalent (based on employer records of past tips or, in the absence of such
           records, a reasonable, good-faith employer estimate of such tips).
         • Payment for vacation, parental, family, medical, or sick leave; allowance for separation or dismissal.
         • Payment for the provision of employee benefits consisting of group health care coverage, including




                                                      Y
           insurance premiums, and retirement.
         • Payment of state and local taxes assessed on compensation of employees for an independent




                            P
           contractor or sole proprietor, compensation of employees; and for an independent contractor or sole
           proprietor, wage, commissions, income, or net earnings from self-employment or similar
           compensation.




                          O
         • If your business was started after January 1, 2020, use the Average Monthly Payroll costs incurred
           during the period starting January 1, 2020 and ending February 29, 2020.




           C
       Payroll costs would exclude:


          • Any compensation of an employee whose principal place of residence is outside of the United
            States
          • The compensation of an individual employee in excess of an annual salary of $100,000, prorated as
            necessary
          • Federal employment taxes imposed or withheld between February 15, 2020 and June 30, 2020,
            including the employee’s and employer’s share of FICA (Federal Insurance Contributions Act) and
            Railroad Retirement Act taxes, and income taxes required to be withheld from employees
          • Qualified sick and family leave wages for which a credit is allowed under sections 7001 and 7003 of
            the Families First Coronavirus Response Act (Public Law 116–127).
          • Independent contractors can apply for a PPP loan on their own, so they do not count for purposes of
            a borrower’s PPP loan calculation.


       Supporting Documents:

       Please provide a document outlining your calculations of Average Monthly Payroll Costs and
       include supporting documents used in deriving those calculations. We would encourage you to
       highlight the summary figures used in the Average Monthly Payroll calculation on the supporting
       documents you provide to expedite the review process.

       Additional supporting documents may include but are not limited to (as applicable):

         • 2019 IRS Payroll tax reports (940, 941, 944, W3).
         • Payroll reports for a twelve-month period.
         • Documentation showing total of all health insurance premiums paid by the company under a group
           health plan.
         • Documentation showing the sum of all retirement plan funding that was paid by the company (do
           not include retirement plan funding of employee contributions that were simply remitted by the
           company).
         • IRS 1099 for 2019 (relates only to independent contractors applying for this loan).
     Zions Bancorporation, N.A. Member FDIC                  3                                SMW-SBA0071 Version 1.23
DocuSign Envelope ID: D6C84E96-A91D-4455-A265-C6A3BE9D7F70                       THIS IS A COPY
                Case 20-02056             Doc 1   Filed 06/08/20 Entered 06/09/20     00:00:40
                                                                          The Authoritative           Desc
                                                                                            Copy of this      Main
                                                                                                         record is held at NA3.docusign.net
                                                   Document     Page 40 of 50
   Additional Notice and Acknowledgement Regarding SBA PPP Loan Request
   The Business, Owner and person(s) signing below hereby (each, an “Applicant”): (1) certify that all information provided
   herein is true, correct and complete; (2) authorize the current and past creditors to release information to Bank regarding
   the creditworthiness of the Applicant and authorize Bank to check the credit history of the Applicant and verify the
   information with any source; (3) authorize Bank to obtain credit reports, including consumer credit reports, and other
   information about the Applicant (and if the Applicant is a sole proprietorship, consumer credit reports and employment
   history of the Owner’s spouse, if living in a community property state), in connection with this application or in connection
   with updates, renewals, extensions or from time to time until any credit granted as a result of this application is repaid in full




                                                        Y W
   and the credit has matured; (4) authorize Bank to report information about credit obtained in connection with this
   application to credit bureaus. Late payments, missed payments, or other defaults on credit obtained in connection with this
   application may be reflected in credit reports of the Applicant; (5) authorize Bank to release any and all financial and other
   information concerning the Applicant to (i) the United States Small Business Administration and/or Certified Development
   Companies, and (ii) to third parties as Bank desires in its sole discretion in connection with Bank’s consideration of the
   proposed credit transactions; (6) represent and warrant that the person(s) signing on behalf of the Business is/are duly




                             P
   authorized to execute this Business Banking Application and duly bind the Business and delivery of this Business Banking
   Application has been authorized by all necessary legal action by the Business and the Business will provide Bank written
   confirmation of such action upon request; (7) agrees that by providing a wireless telephone number(s) herein, the Applicant




                           O
   consents to receiving autodialed and prerecorded message calls and text messages from Bank or its third-party debt collector
   at the number(s) provided and confirm that the Applicant is/are the primary owner(s) of the number(s) and have the




           C
   authority to provide this consent for the wireless number(s) provided; (8) an imaged or electronic facsimile or copy of the
   signatures of the Applicant may be used as evidence of the Applicant’s agreement to the terms of this Business Banking
   Application and I (i) waive any right to insist or require that Bank produce paper originals, (ii) agree that such images shall be
   accorded the same force and effect as the paper originals, (iii) agree that Bank is entitled to use such images in lieu of
   destroyed or archived originals for any purpose, including as admissible evidence in any demand, presentment or other
   proceedings, and (iv) further agree that any executed facsimile (faxed), scanned, or other imaged copy of this document or
   any document related to the credit applied for hereunder shall be deemed to be of the same force and effect as the original
   manually executed document; (9) understand and agree that the credit applied for under this Business Banking Application
   may be used only for Business purposes; (10) understand the information provided in this Business Banking Application is
   made for the purpose of obtaining credit and any FALSE information may result in forfeiture of benefits and possible
   prosecution; (11)agree to provide such information and documentation as Bank may request during the term of the loan to
   confirm or update the continued accuracy of any information provided herein.

   ADVERSE ACTION NOTICE: If your application for business credit is denied, you have the right to a written statement of the
   specific reasons for the denial. To obtain the statement, please contact Business Banking Loan Center, 2460 South 3270
   West, West Valley City, UT 84119 or call (888) 290-8509 within 60 days from the date you are notified of our decision. We
   will send you a written statement of reasons for the denial within 30 days of receiving your request for the statement.
   NOTICE: The federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the
   basis of race, color, religion, national origin, sex, marital status, age (provided the applicant has the capacity to enter into a
   binding contract); because all or part of the applicant’s income derives from any public assistance program; or because the
   applicant has in good faith exercised any right under the Consumer Credit Protection Act. The federal agency that
   administers compliance with this law concerning this creditor is the Bureau of Consumer Financial Protection, 1700 G Street,
   NW, Washington, DC 20006

   IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT AND/OR APPLYING FOR A LOAN.
   To help the government fight the funding of terrorism and money-laundering activities, Federal law requires all financial
   institutions to obtain, verify, and record information that identifies each business entity and/or person who opens an
   account. What this means for you: When you open an account or apply for a loan, we will ask for your Federal Tax
   Identification Number, full legal name of your business, the physical address of your business; if you are an individual, we will
   ask for your full name, physical address, date of birth, and other information that will allow us to identify you. We may also
   ask to see your driver’s license or other identifying documents that will aid in confirming this information. The Applicant
   agrees to promptly notify the Bank (A) of any change in direct or indirect ownership interests in the Applicant as reported in
   this Application, or (B) if the individual with significant managerial responsibility identified immediately below cease to have
   that responsibility, or if the information reported about that individual changes.
 Zions Bancorporation, N.A. Member FDIC                             4                                     SMW-SBA0072 Version 1.23
DocuSign Envelope ID: D6C84E96-A91D-4455-A265-C6A3BE9D7F70                        THIS IS A COPY
                 Case 20-02056             Doc 1   Filed 06/08/20 Entered 06/09/20     00:00:40
                                                                           The Authoritative           Desc
                                                                                             Copy of this      Main
                                                                                                          record is held at NA3.docusign.net
                                                    Document     Page 41 of 50
  Additional Notice and Acknowledgement Regarding SBA PPP Loan Request (continued)
  Under SBA rules for its Paycheck Protection Program, the borrower is responsible for determining whether it is eligible to
  apply for and receive a loan. Because of the SBA rules we are not in a position to help you make this determination. To help
  you, however, we have provided links to public information about the program that might help you determine your eligibility,
  including information about the Paycheck Protection Program generally and more specific information about business size
  limits, affiliation rules affecting those size limits and business types that are ineligible for Payment Protection Plan loans.

  If you need assistance in determining your eligibility you should consult with your own advisors, such as a CPA or attorney.




                                                           W
  There are certain business types -- including companies associated with private equity or venture capital investors, businesses
  related to real estate development and businesses operating under a multi-level marketing model -- for which the eligibility
  determination can be quite difficult. Rules pertaining to affiliation are also complex. We strongly advise applicants facing




                                                         Y
  complicated eligibility questions to consult with such advisors and obtain any confirmations from the advisors, such as written
  opinions, as the applicant believes is prudent.




                             P
  The federal government, the SBA and we will be relying on your certifications in making the loan. If your certifications,
  including certifications relating to eligibility, are incorrect or untrue, you may be subject to penalties under the Payment
  Protection Program or other federal laws making it unlawful to submit false information to a bank or federal agency in
  connection with a loan.



                           O
  For general PPP information: Click here




           C
  For list of ineligible businesses under SBA 7(a) program (ineligibility of certain business types may have been overridden by
  PPP rules): Click here

  For detailed information on ineligible businesses under SBA 7(a) program (ineligibility of certain business types may have been
  overridden by PPP rules): Click here

  For detailed information on SBA 7(a) size standards: Click here
  For information on affiliations (aggregation of employees of affiliated companies): Click here

  For information on affiliations among faith-based organizations Click here




 Confirm Applicant is an eligible business under the SBA Paycheck Protection Program and satisfies the size requirements
 of the SBA after applying the affiliation rule.                                                     Initials Here


  Additional Notice and Acknowledgement Regarding SBA PPP Loan Request (Signatures)
  Business Entity Applicant Name:             Sheet Metal Works, Inc.
                                   Signature:                                                     Date:        4/15/2020
  Authorized Officer:
                                   Printed Name:       Ralph C Montrone                           Title: Officer




  Zions Bancorporation, N.A. Member FDIC                                 5                                                 Version 1.23

                                                                     2                                     SMW-SBA0073
DocuSign Envelope ID: D6C84E96-A91D-4455-A265-C6A3BE9D7F70                                        THIS IS A COPY
                   Case 20-02056             Doc 1        Filed 06/08/20 Entered 06/09/20        00:00:40
                                                                                     The Authoritative           Desc
                                                                                                       Copy of this      Main
                                                                                                                    record is held at NA3.docusign.net
                                                           Document      Page   42 of 50
                                                            Paycheck Protection Program                                OMB Control No.: 3245-0407
                           S-Corp                                Borrower Application Form                                             Expiration Date: 09/30/2020


       Check One:          Sole proprietor  Partnership
                                                     (      C-Corp 
                                                             
                                                                         X S-Corp  LLC                             DBA or Tradename if Applicable
                           Independent contractor  Eligible self-employed individual
                           501(c)(3) nonprofit  501(c)(19) veterans organization
                           Tribal business (sec. 31(b)(2)(C) of Small Business Act)  Other

                                           Business Legal Name
      Sheet Metal Works, Inc.




                                                                    W
                                             Business Address                                          Business TIN (EIN, SSN)           Business Phone
     2487 South 3270 West                                                                            XXXXXXX19                     801-598-7774

     West Valley City                               Utah                           84119                   Primary Contact               Email Address
                                                                                                     Ralph C Montrone rcmontrone@sheetmetalw

       Average Monthly Payroll:


       Purpose of the loan



                                P
                                        146902.00

                                                                  Y
                                                                x 2.5 + EIDL, Net of
                                                                Advance (if Applicable)
                                                                Equals Loan Request:
                                                                                                  367200                  Number of Employees: 28




                                         ☐Payroll ☐Lease / Mortgage Interest ☐Utilities ☐Other (explain):__________________




                              O
       (select more than one):
      Payroll;Lease / Mortgage Interest;Utilities
                                                                Applicant Ownership




             C
      List all owners of 20% or more of the equity of the Applicant. Attach a separate sheet if necessary.

                      Owner Name                                Title               Ownership %    TIN (EIN, SSN)                    Address
     Ralph                Montrone                  Officer                        100%                              2487 South 3270 West
                                                                                                                                  West Valley
                                                                                                                                           Utah
                                                                                                                                              City 84119




              If questions (1) or (2) below are answered “Yes,” the loan will not be approved.
                                                                    Question                                                                           Yes    No
         1.     Is the Applicant or any owner of the Applicant presently suspended, debarred, proposed for debarment, declared ineligible,
                                                                                                                                                                X
                voluntarily excluded from participation in this transaction by any Federal department or agency, or presently involved in any
                bankruptcy?                                                                                                      No
                                                                                                                                                               X
         2.     Has the Applicant, any owner of the Applicant, or any business owned or controlled by any of them, ever obtained a direct or
                guaranteed loan from SBA or any other Federal agency that is currently delinquent or has defaulted in the last 7 years and
                caused a loss to the government?                                                                                    No
                                                                                                                                                               X
         3.     Is the Applicant or any owner of the Applicant an owner of any other business, or have common management with, any other
                business? If yes, list all such businesses and describe the relationship on a separate sheet identified as addendum A. No
                                                                                                                                                               X
         4.     Has the Applicant received an SBA Economic Injury Disaster Loan between January 31, 2020 and April 3, 2020? If yes,
                provide details on a separate sheet identified as addendum B.                                                  No

              If questions (5) or (6) are answered “Yes,” the loan will not be approved.
                                                                   Question                                                                Yes          No
         5.      Is the Applicant (if an individual) or any individual owning 20% or more of the equity of the Applicant subject
                 to an indictment, criminal information, arraignment, or other means by which formal criminal charges are
                                                                                                                                                         X
                 brought in any jurisdiction, or presently incarcerated, or on probation or parole?
                                                                                                                          No
                 Initial here to confirm your response to question 5 →

         6.      Within the last 5 years, for any felony, has the Applicant (if an individual) or any owner of the Applicant 1)
                 been convicted; 2) pleaded guilty; 3) pleaded nolo contendere; 4) been placed on pretrial diversion; or 5) been                         X
                 placed on any form of parole or probation (including probation before judgment)?
                                                                                                                     No
                 Initial here to confirm your response to question 6 →

         7.      Is the United States the principal place of residence for all employees of the Applicant included in the
                                                                                                                                             X
                 Applicant’s payroll calculation above?
                                                                                                                     Yes
         8.      Is the Applicant a franchise that is listed in the SBA’s Franchise Directory?
                                                                                                                                                 N/A
                                                                                                                                 SMW-SBA0074
                                                                               1
   SBA Form 2483 (04/20)
DocuSign Envelope ID: D6C84E96-A91D-4455-A265-C6A3BE9D7F70                                       THIS IS A COPY
                  Case 20-02056              Doc 1       Filed 06/08/20 Entered 06/09/20        00:00:40
                                                                                    The Authoritative           Desc
                                                                                                      Copy of this      Main
                                                                                                                   record is held at NA3.docusign.net
                                                          Document      Page   43 of 50
                                                           Paycheck Protection Program
                                                                Borrower Application Form

    By Signing Below, You Make the Following Representations, Authorizations, and Certifications

    CERTIFICATIONS AND AUTHORIZATIONS
    I certify that:
             I have read the statements included in this form, including the Statements Required by Law and Executive Orders, and I understand them.
             The Applicant is eligible to receive a loan under the rules in effect at the time this application is submitted that have been issued by the




                                                                   W
                 Small Business Administration (SBA) implementing the Paycheck Protection Program under Division A, Title I of the Coronavirus
                 Aid, Relief, and Economic Security Act (CARES Act) (the Paycheck Protection Program Rule).
             The Applicant (1) is an independent contractor, eligible self-employed individual, or sole proprietor or (2) employs no more
                 than the greater of 500 or employees or, if applicable, the size standard in number of employees established by the SBA in 13




                                                                 Y
                 C.F.R. 121.201 for the Applicant’s industry.
             I will comply, whenever applicable, with the civil rights and other limitations in this form.
             All SBA loan proceeds will be used only for business-related purposes as specified in the loan application and consistent with the




                               P
                 Paycheck Protection Program Rule.
             To the extent feasible, I will purchase only American-made equipment and products.
             The Applicant is not engaged in any activity that is illegal under federal, state or local law.
             Any loan received by the Applicant under Section 7(b)(2) of the Small Business Act between January 31, 2020 and April 3, 2020 was




                             O
                 for a purpose other than paying payroll costs and other allowable uses loans under the Paycheck Protection Program Rule.

    For Applicants who are individuals: I authorize the SBA to request criminal record information about me from criminal justice agencies for the




            C
    purpose of determining my eligibility for programs authorized by the Small Business Act, as amended.

    CERTIFICATIONS
    The authorized representative of the Applicant must certify in good faith to all of the below by initialing next to each one:

               The Applicant was in operation on February 15, 2020 and had employees for whom it paid salaries and payroll taxes or paid independent
               contractors, as reported on Form(s) 1099-MISC.

               Current economic uncertainty makes this loan request necessary to support the ongoing operations of the Applicant.

               The funds will be used to retain workers and maintain payroll or make mortgage interest payments, lease payments, and utility payments,
               as specified under the Paycheck Protection Program Rule; I understand that if the funds are knowingly used for unauthorized purposes,
               the federal government may hold me legally liable, such as for charges of fraud.

               The Applicant will provide to the Lender documentation verifying the number of full-time equivalent employees on the Applicant’s
               payroll as well as the dollar amounts of payroll costs, covered mortgage interest payments, covered rent payments, and covered utilities
               for the eight-week period following this loan.

               I understand that loan forgiveness will be provided for the sum of documented payroll costs, covered mortgage interest payments,
               covered rent payments, and covered utilities, and not more than 25% of the forgiven amount may be for non-payroll costs.

               During the period beginning on February 15, 2020 and ending on December 31, 2020, the Applicant has not and will not receive another
               loan under the Paycheck Protection Program.

               I further certify that the information provided in this application and the information provided in all supporting documents and
               forms is true and accurate in all material respects. I understand that knowingly making a false statement to obtain a guaranteed loan
               from SBA is punishable under the law, including under 18 USC 1001 and 3571 by imprisonment of not more than five years and/or a
               fine of up to $250,000; under 15 USC 645 by imprisonment of not more than two years and/or a fine of not more than $5,000; and, if
               submitted to a federally insured institution, under 18 USC 1014 by imprisonment of not more than thirty years and/or a fine of not
               more than $1,000,000.

               I acknowledge that the lender will confirm the eligible loan amount using required documents submitted. I understand,
               acknowledge and agree that the Lender can share any tax information that I have provided with SBA's authorized representatives,
               including authorized representatives of the SBA Office of Inspector General, for the purpose of compliance with SBA Loan
               Program Requirements and all SBA reviews.
                                                                                                         4/15/2020
     _________________________________________________________                                         ________________________
     Signature of Authorized Representative of Applicant                                               Date
       Ralph C Montrone                                                                                Officer
     Print Name                                                                                       Title

                                                                                                                               SMW-SBA0075
                                                                             2
   SBA Form 2483 (04/20)
DocuSign Envelope ID: D6C84E96-A91D-4455-A265-C6A3BE9D7F70                                      THIS IS A COPY
                 Case 20-02056              Doc 1         Filed 06/08/20 Entered 06/09/20        00:00:40
                                                                                     The Authoritative           Desc
                                                                                                       Copy of this      Main
                                                                                                                    record is held at NA3.docusign.net
                                                           Document      Page   44 of 50
                                                            Paycheck Protection Program
                                                               Borrower Application Form


    Purpose of this form:

    This form is to be completed by the authorized representative of the Applicant and submitted to your SBA Participating Lender. Submission of
    the requested information is required to make a determination regarding eligibility for financial assistance. Failure to submit the information
    would affect that determination.

    Instructions for completing this form:




                                                                Y W
    With respect to “purpose of the loan,” payroll costs consist of compensation to employees (whose principal place of residence is the United
    States) in the form of salary, wages, commissions, or similar compensation; cash tips or the equivalent (based on employer records of past tips
    or, in the absence of such records, a reasonable, good-faith employer estimate of such tips); payment for vacation, parental, family, medical, or
    sick leave; allowance for separation or dismissal; payment for the provision of employee benefits consisting of group health care coverage,
    including insurance premiums, and retirement; payment of state and local taxes assessed on compensation of employees; and for an
    independent contractor or sole proprietor, wage, commissions, income, or net earnings from self-employment or similar compensation.




                               P
    For purposes of calculating “Average Monthly Payroll,” most Applicants will use the average monthly payroll for 2019, excluding costs over
    $100,000 on an annualized basis for each employee. For seasonal businesses, the Applicant may elect to instead use average monthly payroll
    for the time period between February 15, 2019 and June 30, 2019, excluding costs over $100,000 on an annualized basis for each employee.




                             O
    For new businesses, average monthly payroll may be calculated using the time period from January 1, 2020 to February 29, 2020, excluding
    costs over $100,000 on an annualized basis for each employee.

    If Applicant is refinancing an Economic Injury Disaster Loan (EIDL): Add the outstanding amount of an EIDL made between January 31, 2020




           C
    and April 3, 2020, less the amount of any “advance” under an EIDL COVID-19 loan, to Loan Request as indicated on the form.

    All parties listed below are considered owners of the Applicant as defined in 13 CFR § 120.10, as well as “principals”:

       For a sole proprietorship, the sole proprietor;
       For a partnership, all general partners, and all limited partners owning 20% or more of the equity of the firm;
       For a corporation, all owners of 20% or more of the corporation;
       For limited liability companies, all members owning 20% or more of the company; and
       Any Trustor (if the Applicant is owned by a trust).
     Paperwork Reduction Act – You are not required to respond to this collection of information unless it displays a currently valid OMB
     Control Number. The estimated time for completing this application, including gathering data needed, is 8 minutes. Comments about this time
     or the information requested should be sent to : Small Business Administration, Director, Records Management Division, 409 3rd St., SW,
     Washington DC 20416., and/or SBA Desk Officer, Office of Management and Budget, New Executive Office Building, Washington DC
     20503.
     Privacy Act (5 U.S.C. 552a) – Under the provisions of the Privacy Act, you are not required to provide your social security number. Failure to
     provide your social security number may not affect any right, benefit or privilege to which you are entitled. (But see Debt Collection Notice
     regarding taxpayer identification number below.) Disclosures of name and other personal identifiers are required to provide SBA with
     sufficient information to make a character determination. When evaluating character, SBA considers the person’s integrity, candor, and
     disposition toward criminal actions. Additionally, SBA is specifically authorized to verify your criminal history, or lack thereof, pursuant to
     section 7(a)(1)(B), 15 USC Section 636(a)(1)(B) of the Small Business Act (the Act).

     Disclosure of Information – Requests for information about another party may be denied unless SBA has the written permission of the
     individual to release the information to the requestor or unless the information is subject to disclosure under the Freedom of Information Act.
     The Privacy Act authorizes SBA to make certain “routine uses” of information protected by that Act. One such routine use is the disclosure of
     information maintained in SBA’s system of records when this information indicates a violation or potential violation of law, whether civil,
     criminal, or administrative in nature. Specifically, SBA may refer the information to the appropriate agency, whether Federal, State, local or
     foreign, charged with responsibility for, or otherwise involved in investigation, prosecution, enforcement or prevention of such violations.
     Another routine use is disclosure to other Federal agencies conducting background checks but only to the extent the information is relevant to
     the requesting agencies' function. See, 74 F.R. 14890 (2009), and as amended from time to time for additional background and other routine
     uses. In addition, the CARES Act, requires SBA to register every loan made under the Paycheck Protection Act using the Taxpayer
     Identification Number (TIN) assigned to the borrower.
     Debt Collection Act of 1982, Deficit Reduction Act of 1984 (31 U.S.C. 3701 et seq. and other titles) – SBA must obtain your taxpayer
     identification number when you apply for a loan. If you receive a loan, and do not make payments as they come due, SBA may: (1) report the
     status of your loan(s) to credit bureaus, (2) hire a collection agency to collect your loan, (3) offset your income tax refund or other amounts
     due to you from the Federal Government, (4) suspend or debar you or your company from doing business with the Federal Government, (5)
     refer your loan to the Department of Justice, or (6) foreclose on collateral or take other action permitted in the loan instruments.
     Right to Financial Privacy Act of 1978 (12 U.S.C. 3401) – The Right to Financial Privacy Act of 1978, grants SBA access rights to
     financial records held by financial institutions that are or have been doing business with you or your business including any financial
                                                                                                                              SMW-SBA0076
                                                                            3
   SBA Form 2483 (04/20)
DocuSign Envelope ID: D6C84E96-A91D-4455-A265-C6A3BE9D7F70                                        THIS IS A COPY
                 Case 20-02056               Doc 1        Filed 06/08/20 Entered 06/09/20        00:00:40
                                                                                     The Authoritative           Desc
                                                                                                       Copy of this      Main
                                                                                                                    record is held at NA3.docusign.net
                                                           Document      Page   45 of 50
                                                            Paycheck Protection Program
                                                                Borrower Application Form
     institutions participating in a loan or loan guaranty. SBA is only required provide a certificate of its compliance with the Act to a financial
     institution in connection with its first request for access to your financial records. SBA's access rights continue for the term of any approved
     loan guaranty agreement. SBA is also authorized to transfer to another Government authority any financial records concerning an approved
     loan or loan guarantee, as necessary to process, service or foreclose on a loan guaranty or collect on a defaulted loan guaranty.
     Freedom of Information Act (5 U.S.C. 552) – Subject to certain exceptions, SBA must supply information reflected in agency files and
     records to a person requesting it. Information about approved loans that will be automatically released includes, among other things, statistics
     on our loan programs (individual borrowers are not identified in the statistics) and other information such as the names of the borrowers (and
     their officers, directors, stockholders or partners), the collateral pledged to secure the loan, the amount of the loan, its purpose in general terms




                                                                    W
     and the maturity. Proprietary data on a borrower would not routinely be made available to third parties. All requests under this Act are to be
     addressed to the nearest SBA office and be identified as a Freedom of Information request.
     Occupational Safety and Health Act (15 U.S.C. 651 et seq.) – The Occupational Safety and Health Administration (OSHA) can require
     businesses to modify facilities and procedures to protect employees. Businesses that do not comply may be fined, forced to cease operations,




                                                                  Y
     or prevented from starting operations. Signing this form is certification that the applicant, to the best of its knowledge, is in compliance with
     the applicable OSHA requirements, and will remain in compliance during the life of the loan.
     Civil Rights (13 C.F.R. 112, 113, 117) – All businesses receiving SBA financial assistance must agree not to discriminate in any business




                               P
     practice, including employment practices and services to the public on the basis of categories cited in 13 C.F.R., Parts 112, 113, and 117 of
     SBA Regulations. All borrowers must display the "Equal Employment Opportunity Poster" prescribed by SBA.
     Equal Credit Opportunity Act (15 U.S.C. 1691) – Creditors are prohibited from discriminating against credit applicants on the basis of race,




                             O
     color, religion, national origin, sex, marital status or age (provided the applicant has the capacity to enter into a binding contract); because all
     or part of the applicant's income derives from any public assistance program; or because the applicant has in good faith exercised any right
     under the Consumer Credit Protection Act.




           C
     Debarment and Suspension Executive Order 12549; (2 CFR Part 180 and Part 2700) – By submitting this loan application, you certify
     that neither the Applicant or any owner of the Applicant have within the past three years been: (a) debarred, suspended, declared ineligible or
     voluntarily excluded from participation in a transaction by any Federal Agency; (b) formally proposed for debarment, with a final
     determination still pending; (c) indicted, convicted, or had a civil judgment rendered against you for any of the offenses listed in the
     regulations or (d) delinquent on any amounts owed to the U.S. Government or its instrumentalities as of the date of execution of this
     certification.




                                                                                                                                 SMW-SBA0077
                                                                              4
   SBA Form 2483 (04/20)
Case 20-02056   Doc 1   Filed 06/08/20 Entered 06/09/20 00:00:40   Desc Main
                         Document     Page 46 of 50




                            EXHIBIT 8
 Case 20-02056         Doc 1     Filed 06/08/20 Entered 06/09/20 00:00:40                  Desc Main
                                  Document     Page 47 of 50




From: DocuSign NA3 System <dse_NA3@docusign.net>
Sent: Wednesday, April 15, 2020 5:20 PM
To: RC Montrone <rcmontrone@sheetmetalworks.biz>
Subject: Completed: Paycheck Protection Program Application Review and Signature




                             Your document has been completed



                                 VIEW COMPLETED DOCUMENT




   All parties have completed Paycheck Protection Program Application Review and
   Signature.

   Powered by




   Do Not Share This Email
   This email contains a secure link to DocuSign. Please do not share this email, link, or access
   code with others.

   Alternate Signing Method
   Visit DocuSign.com, click 'Access Documents', and enter the security code:
   842E09DFC14F43E0AA5596D0ED91DBCF3

   About DocuSign
   Sign documents electronically in just minutes. It's safe, secure, and legally binding. Whether


                                                                                           SMW-SBA0090
Case 20-02056            Doc 1        Filed 06/08/20 Entered 06/09/20 00:00:40                                Desc Main
                                       Document     Page 48 of 50

 you're in an office, at home, on-the-go -- or even across the globe -- DocuSign provides a
 professional trusted solution for Digital Transaction Management™.

 Questions about the Document?
 If you need to modify the document or have questions about the details in the document, please
 reach out to the sender by emailing them directly.

 If you are having trouble signing the document, please visit the Help with Signing page on our
 Support Center.

    Download the DocuSign App

 This message was sent to you by Joshua Wilding who is using the DocuSign Electronic Signature Service. If you would rather
 not receive email from this sender you may contact the sender with your request.




                                                                                                              SMW-SBA0091
Case 20-02056   Doc 1   Filed 06/08/20 Entered 06/09/20 00:00:40   Desc Main
                         Document     Page 49 of 50




                            EXHIBIT 9
Case 20-02056   Doc 1   Filed 06/08/20 Entered 06/09/20 00:00:40   Desc Main
                         Document     Page 50 of 50




                                                                   SMW-SBA0053
